Exhibit 10.2(1)
A. H. BELO SAVINGS PLAN
Effective February 5, 2008

 



--------------------------------------------------------------------------------



 



A. H. BELO SAVINGS PLAN
     A. H. Belo Corporation, a Delaware corporation, adopts the A. H. Belo
Savings Plan, effective as of February 5, 2008. The Plan is a profit sharing
plan with a cash or deferred arrangement intended to qualify under Code section
401(a) and to meet the requirements of Code section 401(k), including the
alternative methods of meeting the nondiscrimination requirements set forth in
Code section 401(k)(13) and Code section 401(m)(12).
     Effective as of February 5, 2008, the account balances of each Participant
under the Belo Savings Plan were transferred to the Plan in anticipation of the
distribution on February 8, 2008, by Belo Corp. to its shareholders of all of
the issued and outstanding common stock of A. H. Belo Corporation.
     Words and phrases with initial capital letters used throughout the Plan are
defined in Article 1.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
ARTICLE 1
  DEFINITIONS     1  
ARTICLE 2
  PARTICIPATION     7  
ARTICLE 3
  CONTRIBUTIONS     10  
ARTICLE 4
  INVESTMENT OF CONTRIBUTIONS     14  
ARTICLE 5
  ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS     16  
ARTICLE 6
  VESTING     18  
ARTICLE 7
  DISTRIBUTIONS TO PARTICIPANTS     20  
ARTICLE 8
  DISTRIBUTIONS TO BENEFICIARIES     26  
ARTICLE 9
  PROVISIONS REGARDING THE A. H. BELO STOCK FUND AND THE        
 
  BELO STOCK FUND     27  
ARTICLE 10
  ADMINISTRATION OF THE PLAN AND TRUST AGREEMENT     28  
ARTICLE 11
  LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS TO        
 
  PARTICIPANTS' ACCOUNTS     32  
ARTICLE 12
  RESTRICTIONS ON DISTRIBUTIONS TO PARTICIPANTS AND        
 
  BENEFICIARIES     36  
ARTICLE 13
  TOP-HEAVY PROVISIONS     41  
ARTICLE 14
  PARTICIPATION BY CONTROLLED GROUP MEMBERS     45  
ARTICLE 15
  AMENDMENT OF THE PLAN     46  
ARTICLE 16
  TERMINATION, PARTIAL TERMINATION AND COMPLETE        
 
  DISCONTINUANCE OF CONTRIBUTIONS     47  
ARTICLE 17
  MISCELLANEOUS     48  

(i)



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
     1.1 Account means the records, including subaccounts, maintained by the
Committee in the manner provided in Article 5 to determine the interest of each
Participant in the assets of the Plan and may refer to any or all of the
Participant’s Deferral Contribution Account, Matching Contribution Account,
Profit Sharing Account and Rollover Account.
     1.2 A. H. Belo Stock Fund means the investment fund established under
Section 4.1, the assets of which consist exclusively of shares of Series A
common stock, par value $.01 per share, of the Company.
     1.3 Alternate Payee means any spouse, former spouse, child or other
dependent of a Participant who is recognized by a domestic relations order
within the meaning of Code section 414(p) as having the right to receive all or
a portion of the Participant’s Account.
     1.4 Belo Corp. means Belo Corp., a Delaware corporation.
     1.5 Belo Savings Plan means the 401(k) plan sponsored by Belo Corp. on the
effective date of the Plan.
     1.6 Belo Stock Fund means the investment fund established under
Section 4.1, the assets of which consist exclusively of shares of Belo Corp.’s
Series A Common Stock, par value $1.67 per share.
     1.7 Beneficiary means the one or more persons or entities entitled to
receive distribution of a Participant’s interest in the Plan in the event of his
death as provided in Article 8.
     1.8 Board of Directors or Board means the Board of Directors of the
Company.
     1.9 Code means the Internal Revenue Code of 1986, as amended from time to
time.
     1.10 Committee or Administrative Committee means the Committee appointed
under Article 10.
     1.11 Company means A. H. Belo Corporation, a Delaware corporation.
     1.12 Company Stock means the Series A Common Stock, par value $.01 per
share, of the Company.
     1.13 Compensation means the base pay, overtime pay, shift differential pay,
premium pay, bonuses and commissions paid to an Employee by the Participating
Employers for services performed for the Participating Employers, excluding
(i) any awards (other than annual incentive compensation awards), whether paid
in cash, Company Stock or any other medium, under the Belo 2004 Executive
Compensation Plan or any other long term incentive compensation plan; (ii) any
payment made after the later of (A) 2 1/2 months after the Employee’s
termination of

 



--------------------------------------------------------------------------------



 



employment or (B) the end of the Plan Year that includes the Employee’s date of
termination of employment; (iii) any payment made in connection with or after
the Employee’s termination of employment that would not have been made if the
Employee had continued in employment, such as severance pay or any other amount
that would not qualify as compensation under Section 1.415(c)-2(e)(3) of the
Treasury Regulations; and (iv) any other form of remuneration. In addition,
Compensation includes any contributions made by the Participating Employers on
behalf of an Employee pursuant to a deferral election under any employee benefit
plan containing a cash or deferred arrangement under Code section 401(k) and any
amounts that would have been received as cash but for an election to receive
benefits under a cafeteria plan meeting the requirements of Code section 125.
The annual Compensation of an Employee taken into account for any purpose will
not exceed $230,000 for any Plan Year beginning after December 31, 2007, as
adjusted for cost-of-living increases in accordance with Code section
401(a)(17). The annual Compensation of an Employee who is covered by a
collective bargaining agreement will also be subject to any applicable limit on
the amount of such Compensation that may be taken into account for purposes of
the Plan.
     1.14 Controlled Group means the Company and all other corporations, trades
and businesses, the employees of which, together with employees of the Company,
are required by the first sentence of subsection (b), by subsection (c), by
subsection (m) or by subsection (o) of Code section 414 to be treated as if they
were employed by a single employer.
     1.15 Controlled Group Member means each corporation or unincorporated trade
or business that is or was a member of the Controlled Group, but only during
such period as it is or was such a member.
     1.16 Deferral Contribution means the amount of a Participant’s Compensation
that he elects to have contributed to the Plan by the Participating Employers
rather than paid to him directly in cash.
     1.17 Deferral Contribution Account means the Account established for each
Participant, the balance of which is attributable to (i) the Participant’s
Deferral Contributions and earnings and losses of the Trust Fund with respect to
such contributions and (ii) the balance of the Participant’s deferral
contribution account under the Belo Savings Plan transferred to the Plan.
     1.18 Distribution means the distribution by Belo Corp. to its shareholders
of all of the outstanding shares of Series A Common Stock and Series B Common
Stock of the Company.
     1.19 Distribution Date means the date on which Belo Corp. effects the
Distribution.
     1.20 Effective Date means February 5, 2008.
     1.21 Employee means any individual who is: (i) employed by any Controlled
Group Member if their relationship is, for federal income tax purposes, that of
employer and employee, or (ii) “a leased employee” of a Controlled Group Member
within the meaning of Code section 414(n)(2) but only for purposes of the
requirements of Code section 414(n)(3).

2



--------------------------------------------------------------------------------



 



     For purposes of this Section 1.21, a “leased employee” means any person
who, pursuant to an agreement between a Controlled Group Member and any other
person (“leasing organization”) has performed services for the Controlled Group
Member on a substantially full-time basis for a period of at least one year and
such services are performed under the primary direction or control of the
Controlled Group Member. Contributions or benefits provided a leased employee by
the leasing organization which are attributable to services performed for a
Controlled Group Member will be treated as provided by the Controlled Group
Member. A leased employee will not be considered an Employee of a Controlled
Group Member, however, if (a) leased employees do not constitute more than
20 percent of the Controlled Group Member’s nonhighly compensated work force
(within the meaning of Code section 414(n)(5)(C)(ii)), and (b) such leased
employee is covered by a money purchase plan maintained by the leasing
organization that provides (i) a nonintegrated employer contribution rate of at
least 10 percent of Compensation, (ii) immediate participation and (iii) full
and immediate vesting.
     1.22 ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     1.23 Hour of Service means each hour credited in accordance with the
following rules:
          (a) Credit for Services Performed. An Employee will be credited with
one Hour of Service for each hour for which he is paid, or entitled to payment,
by one or more Controlled Group Members for the performance of duties.
          (b) Credit for Periods in Which No Services Are Performed. An Employee
will be credited with one Hour of Service for each hour for which he is paid, or
entitled to payment, by one or more Controlled Group Members on account of a
period of time during which no duties are performed (irrespective of whether the
employment relationship has terminated); except that (i) no more than 501 Hours
of Service will be credited under this Section 1.23(b) to an Employee on account
of any single continuous period during which he performs no duties (whether or
not such period occurs in a single Plan Year), (ii) an hour for which an
Employee is directly or indirectly paid, or entitled to payment, on account of a
period during which no duties are performed will not be credited to the Employee
if the payment is made or due under a plan maintained solely for the purpose of
complying with applicable workers’ compensation or unemployment compensation or
disability insurance laws, and (iii) Hours of Service will not be credited for a
payment which solely reimburses an Employee for medical or medically related
expenses incurred by the Employee. For purposes of this Section 1.23(b), an
Employee will be credited with Hours of Service on the basis of his regularly
scheduled working hours per week (or per day if he is paid on a daily basis) or,
in the case of an Employee without a regular work schedule, on the basis of 40
Hours of Service per week (or 8 Hours of Service per day if he is paid on a
daily basis) for each week (or day) during the period of time during which no
duties are performed; except that an Employee will not be credited with a
greater number of Hours of Service for a period during which no duties are
performed than the number of hours for which he is regularly scheduled for the
performance of duties during the period or, in the case of an Employee without a
regular work schedule, on the basis of 40 Hours of Service per week (or 8 Hours
of Service per day if he is paid on a daily basis).

3



--------------------------------------------------------------------------------



 



          (c) Credit for Back Pay. An Employee will be credited with one Hour of
Service for each hour for which back pay, irrespective of mitigation of damages,
has been either awarded or agreed to by one or more Controlled Group Members;
except that an hour will not be credited under both Section 1.23(a) or
Section 1.23(b), as the case may be, and this Section 1.23(c), and Hours of
Service credited under this Section 1.23(c) with respect to periods described in
Section 1.23(b) will be subject to the limitations and provisions under
Section 1.23(b).
          (d) Credit for Certain Absences. If an Employee is absent from work on
or after the Effective Date for any period by reason of the pregnancy of the
Employee, by reason of the birth of a child of the Employee, by reason of the
placement of a child with the Employee, or for purposes of caring for a child
for a period beginning immediately following the birth or placement of that
child, the Employee will be credited with Hours of Service (solely for the
purpose of determining whether he has a One Year Break in Service under the
Plan) equal to (i) the number of Hours of Service which otherwise would normally
have been credited to him but for his absence, or (ii) if the number of Hours of
Service under clause (i) is not determinable, 8 Hours of Service per normal
workday of the absence, provided, however, that the total number of Hours of
Service credited to an Employee under this Section 1.23(d) by reason of any
pregnancy, birth or placement will not exceed 501 Hours of Service. Such Hours
of Service will be credited (i) only in the one-year computation period
(determined under Section 1.38) in which the absence from work begins, if the
Employee would be prevented from incurring a One Year Break in Service in such
period solely because the period of absence is treated as Hours of Service
pursuant to this Section 1.23(d), or (ii) in any other case, in the immediately
following one-year computation period. Hours of Service will not be credited to
an Employee under this Section 1.23(d) unless the Employee furnishes to the
Committee such timely information as the Committee may reasonably require to
establish that the Employee’s absence from work is for a reason specified in
this Section 1.23(d) and the number of days for which there was such an absence.
          (e) Manner of Counting Hours. No hour will be counted more than once
or be counted as more than one Hour of Service even though the Employee may
receive more than straight-time pay for it. With respect to Employees whose
compensation is not determined on the basis of certain amounts for each hour
worked during a given period and for whom hours are not required to be counted
and recorded by any federal law (other than ERISA), Hours of Service will be
credited on the basis of 10 Hours of Service daily, 45 Hours of Service weekly,
95 Hours of Service semi-monthly, or 190 Hours of Service monthly, if the
Employee’s compensation is determined on a daily, weekly, semi-monthly or
monthly basis, respectively, for each period in which the Employee would be
credited with at least one Hour of Service under this section. Except as
otherwise provided in Section 1.23(d), Hours of Service will be credited to
eligibility and vesting computation periods in accordance with the provisions of
29 C.F.R. § 2530.200b-2, which provisions are incorporated in this Plan by
reference.
     1.24 Investment Committee means the A. H. Belo Benefits Investment
Committee.
     1.25 Matching Contribution Account means the Account established for each
Participant, the balance of which is attributable to (i) Participating Employer
matching contributions made pursuant to Article 3 and earnings and losses of the
Trust Fund with respect

4



--------------------------------------------------------------------------------



 



to such contributions and (ii) the balance of the Participant’s matching
contribution account under the Belo Savings Plan transferred to the Plan.
     1.26 One Year Break in Service means a period of at least 12 consecutive
months in which an Employee is absent from service. A One Year Break in Service
will begin on the Employee’s termination date (as defined in Section 1.38) and
will end on the day on which the Employee again performs an Hour of Service for
a Controlled Group Member.
          If an Employee who is absent from work with a Controlled Group Member
because of (i) the Employee’s pregnancy, (ii) the birth of the Employee’s child,
(iii) the placement of a child with the Employee in connection with the
Employee’s adoption of the child, or (iv) caring for such child immediately
following such birth or placement, will be absent for such reason beyond the
first anniversary of the first date of his absence, his period of absence,
solely for purposes of preventing a One Year Break in Service, will commence on
the second anniversary of the first day of his absence from work. The period of
absence from work between the first and second anniversaries of the first date
of his absence from work will not be taken into account in determining whether
the Employee has completed a Year of Service. The provisions of this paragraph
will not apply to an Employee unless the Employee furnishes to the Committee
such timely information that the Committee may reasonably require to establish
(i) that the absence from work is for one of the reasons specified in this
paragraph and (ii) the number of days for which there was such an absence.
     1.27 Participant means an Employee or former Employee who has met the
applicable eligibility requirements of Article 2 and who has not yet received a
distribution of the entire amount of his vested interest in the Plan. In
addition, the term “Participant” will include (i) any other Employee of a
Participating Employer who makes a Rollover Contribution, provided, however,
that such Employee will not be eligible for Participating Employer matching or
profit sharing contributions until he has met the applicable eligibility
requirements of Article 2; and (ii) a participant in the Belo Savings Plan on
February 5, 2008, whose account balances were transferred to the Plan on such
date.
     1.28 Participating Employer means each Controlled Group Member set forth on
Appendix A and any other Controlled Group Member or organizational unit of the
Company or a Controlled Group Member which is designated as a Participating
Employer under the Plan by the Board of Directors.
     1.29 Plan means the A. H. Belo Savings Plan set forth herein, as amended
from time to time.
     1.30 Plan Year means the period with respect to which the records of the
Plan are maintained, which will be the 12-month period beginning on January 1
and ending on December 31. The initial Plan Year is the short Plan Year
beginning on the Effective Date and ending on December 31, 2008.
     1.31 Profit Sharing Account means the Account established for each
Participant, the balance of which is attributable to (i) Participating Employer
profit sharing contributions made pursuant to Article 3 and earnings and losses
of the Trust Fund with respect to such contributions

5



--------------------------------------------------------------------------------



 



and (ii) the balance of the Participant’s profit sharing account under the Belo
Savings Plan transferred to the Plan.
     1.32 Qualified Plan means an employee benefit plan that is intended to
qualify under Code section 401(a).
     1.33 Rollover Account means the Account established for each Participant,
the balance of which is attributable to (i) the Participant’s rollover
contributions made pursuant to Article 3 and earnings and losses of the Trust
Fund with respect to such contributions and (ii) the balance of the
Participant’s rollover account under the Belo Savings Plan transferred to the
Plan.
     1.34 Trust Agreement means the agreement or agreements executed by the
Company and the Trustee which establishes a trust fund to provide for the
investment, reinvestment, administration and distribution of contributions made
under the Plan and the earnings thereon, as amended from time to time.
     1.35 Trust Fund means the assets of the Plan held by the Trustee pursuant
to the Trust Agreement.
     1.36 Trustee means the one or more individuals or organizations who have
entered into the Trust Agreement as Trustee, and any duly appointed successor.
     1.37 Valuation Date means the date with respect to which the Trustee
determines the fair market value of the assets comprising the Trust Fund or any
portion thereof. The assets of the Trust Fund will be valued as of the close of
business on each day on which the New York Stock Exchange is open for trading.
     1.38 Year of Service means each period of 365 days (determined by
aggregating periods of service that are not consecutive) beginning on the date
an Employee is first credited with an Hour of Service (or is again credited with
an Hour of Service following his reemployment) and ending on the earlier of
(i) the date on which the Employee quits, retires, is discharged or dies or
(ii) the first anniversary of the date on which the Employee is absent from
service with a Controlled Group Member for any other reason, such as vacation,
holiday, sickness, disability, leave of absence or layoff (the earlier of such
dates is hereafter referred to as the Employee’s “termination date”). An
Employee’s period of service for purposes of determining a Year of Service will
include each period in which the Employee is absent from service for less than
12 months (measured from the Employee’s termination date) and any periods during
which he is in the service of the armed forces of the United States and his
reemployment rights are guaranteed by law, provided he returns to employment
with a Controlled Group Member within the time such rights are guaranteed.
          In addition, an Employee’s Years of Service will include the service
credited to the Employee under the Belo Savings Plan, provided the Employee was
employed by Belo Corp. or a subsidiary of Belo Corp. immediately prior to the
Distribution Date and either (i) was employed by a Controlled Group Member on
the Distribution Date or (ii) transfers employment directly from Belo Corp. or a
subsidiary of Belo Corp. to employment with a Controlled Group Member without
any intervening employment by an employer unrelated to Belo Corp. or the
Company.

6



--------------------------------------------------------------------------------



 



ARTICLE 2
PARTICIPATION
     2.1 Eligibility to Participate.
          (a) Deferral Contributions. Each Employee will become a Participant
and may authorize Deferral Contributions to the Plan as of the first payroll
period beginning on or after the later of the Effective Date or the date on
which the Employee first completes an Hour of Service, or as soon as
administratively practicable thereafter, if he is then employed by a
Participating Employer. An Employee who becomes a Participant will not be
eligible for Participating Employer matching contributions or profit sharing
contributions until he satisfies the eligibility requirements of Section 2.1(b).
          (b) Matching and Profit Sharing Contributions. Each Employee will
become a Participant with respect to Participating Employer matching
contributions and profit sharing contributions as of the first payroll period
beginning on or after the later of the Effective Date or the date he has
completed a Year of Service, or as soon as administratively practicable
thereafter, if he is then employed by a Participating Employer.
     2.2 Exclusions from Participation.
          (a) Ineligible Employees. An Employee who is otherwise eligible to
participate in the Plan will not become or continue as an active Participant if
(i) he is covered by a collective bargaining agreement that does not expressly
provide for participation in the Plan, provided that the representative of the
Employees with whom the collective bargaining agreement is executed has had an
opportunity to bargain concerning retirement benefits for those Employees;
(ii) he is represented by a bargaining representative but is not covered by a
collective bargaining agreement, unless the Company and the bargaining
representative agree in writing that the Employee will be eligible to
participate in the Plan; (iii) he is a nonresident alien who receives no earned
income (within the meaning of Code section 911(d)(2)) from a Participating
Employer which constitutes income from sources within the United States (within
the meaning of Code section 861(a)(3)); (iv) he is a leased employee required to
be treated as an Employee under Code section 414(n) or otherwise performs
services under an arrangement with an employment agency, leasing organization or
any other person or entity that provides personnel to one or more Controlled
Group Members; (v) he is classified by a Participating Employer as an
independent contractor whose compensation for services is reported on a form
other than Form W-2 or any successor form for reporting wages paid to employees;
(vi) he is employed by a Controlled Group Member or an organizational unit
thereof that has not been designated as a Participating Employer by the Board;
or (vii) he is then on an approved leave of absence without pay or in the
service of the armed forces of the United States. An individual described in
clause (iv) or (v) of this Section 2.2(a) who is subsequently determined to be a
common law employee of a Participating Employer will not be eligible to
participate in the Plan during any period prior to the date on which such
determination is actually and finally made.
          (b) Exclusion after Participation. A Participant who becomes
ineligible under Section 2.2(a) may not elect to have Deferral Contributions
made or continued to the Plan

7



--------------------------------------------------------------------------------



 



and will not be eligible to receive an allocation of Participating Employer
matching or profit sharing contributions.
          (c) Participation after Exclusion. An Employee or Participant who is
excluded from active participation will be eligible to participate in the Plan
on the first day he is no longer described in Section 2.2(a) and is credited
with one or more Hours of Service by a Participating Employer, provided that he
has otherwise met the requirements of Section 2.1. This Section 2.2(c) will
apply to an Employee who returns from an approved leave of absence or from
military leave and who would otherwise be treated as a new Employee under
Section 2.3 only if he returns to employment with a Controlled Group Member
immediately following the expiration of the leave of absence or, in the case of
an Employee on military leave, during the period in which reemployment rights
are guaranteed by law.
     2.3 Reemployment Provisions. If an Employee terminates employment before
satisfying the eligibility requirements set forth in Section 2.1(b) with respect
to Participating Employer matching contributions and profit sharing
contributions and is reemployed by a Controlled Group Member before an absence
from employment of 12 months, he will become a Participant with respect to such
matching and profit sharing contributions on the later of the date initially
determined under Section 2.1(b) or the date he is credited with one or more
Hours of Service by a Participating Employer after reemployment; but if he is
reemployed by a Controlled Group Member after an absence of 12 months or more,
he will be treated as a new Employee and will be eligible for Participating
Employer matching contributions and profit sharing contributions upon satisfying
the eligibility requirements set forth in Section 2.1(b) after his reemployment.
If an Employee terminates employment after satisfying the eligibility
requirements set forth in Section 2.1(b) with respect to Participating Employer
matching contributions and profit sharing contributions, he will become a
Participant with respect to such matching and profit sharing contributions on
the date he is credited with one or more Hours of Service by a Participating
Employer.
     2.4 Veterans’ Reemployment Rights. The provisions of this Section 2.4 will
apply to any Employee who is reemployed by a Controlled Group Member following a
period of Qualified Military Service.
          (a) Service Credit. An Employee who returns to employment with a
Controlled Group Member following a period of Qualified Military Service (as
hereinafter defined) will not be treated as having incurred any One Year Breaks
in Service because of his period of Qualified Military Service. In addition,
each period of Qualified Military Service will, upon reemployment with a
Controlled Group Member, be deemed to be employment with such Controlled Group
Member for purposes of the Plan.
          (b) Compensation. An Employee described in Section 2.4(a) will be
treated for Plan purposes as having received compensation from the Controlled
Group Member during each period of Qualified Military Service equal to (i) the
compensation the Employee would have received during such period of Qualified
Military Service if he were not in Qualified Military Service, based on the rate
of pay the Employee would have received from the Controlled Group Member but for
his absence during the period of Qualified Military Service or (ii) if the
compensation the Employee would have received during his period of Qualified

8



--------------------------------------------------------------------------------



 



Military Service is not reasonably certain, the Employee’s average compensation
from the employer during the 12-month period immediately preceding the Qualified
Military Service, or if shorter, during the period of employment immediately
preceding the Qualified Military Service.
          (c) Qualified Military Service. For purposes of the Plan, the term
“Qualified Military Service” means service in the uniformed services (within the
meaning of the Uniformed Services Employment and Reemployment Rights Act
(“USERRA”), provided the Employee is entitled under USERRA to reemployment
rights with a Controlled Group Member and the Employee returns to employment
with the Controlled Group Member within the period in which such reemployment
rights are guaranteed.
          (d) Make-Up Contributions. Pursuant to procedures adopted from time to
time by the Committee, an Employee described in Section 2.4(a) may elect
additional Deferral Contributions and will receive an allocation of additional
Participating Employer matching contributions and, if applicable, profit sharing
contributions, for the period of his Qualified Military Service. Such additional
Deferral Contributions and Participating Employer matching contributions may be
made during the period that begins on the date of the Employee’s reemployment
and extends for the lesser of five years or the duration of the Employee’s
Qualified Military Service multiplied by three. An Employee’s Deferral
Contributions and allocation of Participating Employer matching contributions
made pursuant to this Section 2.4 will be subject to the limitations of the Plan
and the Code applicable to the years of the Employee’s period of Qualified
Military Service, except that the average deferral percentage and average
contribution percentage limitations described in Code section 401(k) and Code
section 401(m), respectively, will not be recalculated for such years and, if
applicable, will be determined for the Plan Years in which the make-up Deferral
Contributions and Participating Employer matching contributions are made without
regard to such make-up Deferral Contributions and Participating Employer
matching contributions.
          (e) Loan Repayments. An Employee may elect to suspend the repayment of
a Plan loan during a period of Qualified Military Service as permitted under
Code section 414(u)(4) or may elect to continue loan repayments during such
period.

9



--------------------------------------------------------------------------------



 



ARTICLE 3
CONTRIBUTIONS
     3.1 Elective Deferral Contributions.
          (a) Amount of Deferral Contributions. A Participant may elect, in
accordance with procedures established by the Committee from time to time,
(i) to have Deferral Contributions made to the Plan by the Participating
Employers for any payroll period in an amount up to 100% of the Participant’s
Compensation for the payroll period or (ii) to have no Deferral Contributions
made to the Plan by the Participating Employers. Any such election will be
effective as soon as administratively practicable. Notwithstanding the
foregoing, the Committee may reduce the amount of Deferral Contributions elected
by a Participant in order to permit a Participating Employer to withhold from
the Participant’s Compensation (i) all taxes and other amounts the Participating
Employer is required to withhold under applicable law and (ii) any other amounts
the Participant has elected to be withheld from his Compensation for any
purpose, including without limitation, amounts to be withheld as contributions
to Company-sponsored welfare benefit plans.
          (b) Modification and Suspension of Deferral Contributions. A
Participant may increase or decrease the amount of his Deferral Contributions
and may suspend his Deferral Contributions at any time during the Plan Year. A
Participant who suspends his Deferral Contributions may again authorize Deferral
Contributions to the Plan and such authorization will be effective as soon as
administratively practicable. If a Participant receives a distribution on
account of hardship pursuant to Section 7.3, such Participant’s Deferral
Contributions will automatically be suspended for a six-month period following
the date on which such Participant receives the hardship distribution.
          (c) Catch-Up Deferral Contributions. A Participant who has attained
age 50 before the close of a Plan Year will be eligible to make catch-up
Deferral Contributions in accordance with, and subject to the limitations of,
Code section 414(v). Such catch-up Deferral Contributions will not be taken into
account for purposes of the provisions of the Plan implementing the required
limitations of Code sections 402(g) and 415.
     3.2 Automatic Deferral Contributions.
          (a) Certain Terms Defined. For purposes of this Section 3.2, the
following terms have the meanings set forth below.
          (i) Automatic Adjustment Date means April 1 of each Plan Year
beginning after December 31, 2008.
          (ii) Automatic Enrollment Date means the enrollment date that is
determined by the Committee and communicated to the Participant, which
enrollment date will be approximately 60 days after the Participant’s date of
hire by a Participating Employer.

10



--------------------------------------------------------------------------------



 



          (iii) Non-Electing Participant means a Participant who has not made an
affirmative election pursuant to Section 3.1 either to have Deferral
Contributions made to the Plan by the Participating Employers or to have no
Deferral Contributions made to the Plan by the Participating Employers.
          (b) Amount of Automatic Deferral Contributions.
          (i) Each Non-Electing Participant will be deemed to have elected to
have Deferral Contributions made to the Plan by the Participating Employers in
an amount equal to 3% of Compensation effective as of the earliest practicable
payroll period that begins after the Participant’s Automatic Enrollment Date.
The Deferral Contributions of each Non-Electing Participant who has been an
Employee for at least six months as of an Automatic Adjustment Date will be
increased by 1% of Compensation effective as of the first payroll period
beginning after such Automatic Adjustment Date until the Participant’s Deferral
Contributions to the Plan are in an amount equal to 6% of Compensation.
Thereafter, no further adjustments to the Participant’s rate of Deferral
Contributions will be made in the absence of an affirmative election by the
Participant.
          (ii) If a Participant receives a distribution on account of hardship
pursuant to Section 7.3, such Participant’s Deferral Contributions will
automatically be suspended for a six-month period following the date on which
such Participant receives the hardship distribution. Upon resumption of the
Participant’s Deferral Contributions, the Deferral Contributions will be
increased as provided in Section 3.2(b)(i) as of the next Automatic Adjustment
Date.
          (iii) A Participant will cease to be a Non-Electing Participant for
purposes of the Deferral Contributions described in Section 3.2(b)(i) when he
makes an affirmative election pursuant to Section 3.1.
          (iv) A Participant who terminates employment before completing 60 days
of employment and prior to making an affirmative election pursuant to
Section 3.1 will be subject to the provisions of this Section 3.2 upon his
rehire by a Participating Employer. Any other Participant who terminates
employment and is rehired by a Participating Employer may participate in the
Plan only by making a deferral election pursuant to Section 3.1.
          (c) No Refund of Automatic Deferral Contributions. If a Participant
makes an affirmative election pursuant to Section 3.1 at any time after his
Automatic Enrollment Date or any Automatic Adjustment Date, the terms of the
affirmative election will cancel the automatic Deferral Contributions for the
Participant under this Section 3.2 as soon as administratively practicable.
However, the Deferral Contributions made to the Plan and allocated to his
Account prior to his affirmative election becoming effective will not be
distributed to the Participant until he is entitled to a distribution under the
provisions of Article 7.
          (d) Notice to Participants. The Committee will provide to each
Participant a written notice of the Participant’s rights and obligations under
this Section 3.2 and containing

11



--------------------------------------------------------------------------------



 



such other information as may be necessary to comply with the notice
requirements of Code section 401(k)(13).
     3.3 Limitations on Deferral Contributions. The sum of a Participant’s
Deferral Contributions and his elective deferrals (within the meaning of Code
section 402(g)(3)) under any other plans, contracts or arrangements of any
Controlled Group Member will not exceed the dollar limitation contained in Code
section 402(g) (as such amount is adjusted for cost-of-living increases in the
manner described in Code section 415(d)) for any taxable year of the
Participant. A Participant’s Deferral Contributions will also be subject to the
deferral percentage limitation set forth in Section 11.4. In the event a
Participant’s Deferral Contributions and other elective deferrals (whether or
not under a plan, contract or arrangement of a Controlled Group Member) for any
taxable year exceed the foregoing dollar limitation, the excess allocated by the
Participant to Deferral Contributions (adjusted for Trust Fund earnings and
losses in the manner described in Section 11.4) may, in the discretion of the
Committee, be distributed to the Participant no later than April 15 following
the close of such taxable year. The amount of Deferral Contributions distributed
to a Participant for a Plan Year pursuant to this Section will be reduced by any
excess Deferral Contributions previously distributed to him pursuant to
Section 11.4 for the same Plan Year.
     3.4 Participating Employer Matching Contributions. The provisions of this
Section 3.4 will apply to only those Participants who have satisfied the
eligibility requirements of Section 2.1(b). The Participating Employers will pay
to the Trustee as a matching contribution for each payroll period an amount
equal to (i) 100% of each Participant’s Deferral Contributions for the payroll
period to the extent that such Deferral Contributions do not exceed 1% of the
Participant’s Compensation for the payroll period and (ii) 70% of each
Participant’s Deferral Contributions for the payroll period to the extent that
such Deferral Contributions exceed 1% of the Participant’s Compensation but do
not exceed 6% of the Participant’s Compensation for the payroll period. For
purposes of this Section 3.4, Deferral Contributions include catch-up Deferral
Contributions described in Section 3.1(c).
     3.5 Profit Sharing Contributions. The Participating Employers will pay to
the Trustee as a profit sharing contribution for each payroll period an amount
equal to 2% of the Compensation for the payroll period of each Participant who
is eligible to receive a matching contribution under Section 3.4 and who is
employed by a Participating Employer on the last day of the payroll period. Each
Participating Employer may, in the discretion of its board of directors, make an
additional, discretionary profit sharing contribution to the Plan for any
payroll period or for any Plan Year in such amount as is determined by the
Participating Employer and is approved by the Compensation Committee of the
Board of Directors of the Company.
     3.6 Collectively Bargained Employees. Notwithstanding the provisions of
Section 3.4 and Section 3.5, the Participating Employers will not make a
matching contribution or a profit sharing contribution for any Employee who is
covered by collective bargaining agreement unless and until the terms of such
collective bargaining agreement, as amended or renewed from time to time, permit
employer matching and profit sharing contributions to be made. In no event will
the matching contribution or profit sharing contribution made for such an
Employee exceed the amount of matching contributions or profit sharing
contributions permitted under such collective bargaining agreement.

12



--------------------------------------------------------------------------------



 



     3.7 Time of Payment. Deferral Contributions will be paid to the Trustee as
soon as practicable following the close of each payroll period. Participating
Employer matching contributions will be paid to the Trustee as soon as
practicable following the close of each calendar month during the Plan Year, and
discretionary profit sharing contributions may be paid to the Trustee on any
date or dates selected by the Participating Employers, but in no event later
than the time prescribed by law (including extensions) for filing the
Participating Employer’s federal income tax return for its tax year ending with
or within the Plan Year.
     3.8 Rollover and Transfer Contributions. Unless otherwise directed to do so
by the Committee, the Trustee is authorized to accept (i) any part of the cash
or other assets distributed to a Participant from a Qualified Plan, a qualified
annuity plan described in Code section 403(a), an annuity contract described in
Code section 403(b), an eligible plan under Code section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state, or from an
individual retirement account or annuity described in Code sections 408(a) or
(b) that is eligible to be rolled over and would otherwise be includible in
gross income and (ii) a direct transfer of assets to the Plan on behalf of a
Participant from the trustee or other funding agent of a Qualified Plan. Any
amounts contributed to the Plan pursuant to this Section 3.8 will be allocated
to the Participant’s Rollover Account; provided, however, that in the case of a
direct transfer of assets from the trustee of another Qualified Plan sponsored
by a Controlled Group Member, the Committee will maintain such records as may be
necessary to determine the portions of the transferred amount which represent
employer profit sharing, matching and salary deferral contributions made by the
former employer and earnings and losses attributable thereto and will allocate
such amounts to the Participant’s Profit Sharing Account, Matching Contribution
Account and Deferral Contribution Account, respectively.

13



--------------------------------------------------------------------------------



 



ARTICLE 4
INVESTMENT OF CONTRIBUTIONS.
     4.1 Investment Funds.
          (a) Establishment of Investment Funds. The investment funds
established under the Plan for the investment of Plan assets will be (i) the A.
H. Belo Stock Fund, (ii) the Belo Stock Fund and (iii) such investment funds as
may be established by the Trustee under the Trust Agreement at the direction of
the Investment Committee.
          (b) A. H. Belo Stock Fund. Effective as of the Distribution Date, no
further purchases of Company Stock may be made in the A. H. Belo Stock Fund, and
no Plan fiduciary, including without limitation the Investment Committee and the
Administrative Committee, is authorized to permit any such purchases. The
Company intends that the A. H. Belo Stock Fund will be a permanent fund, frozen
to new investment as of the Distribution Date, notwithstanding any other
applicable fiduciary standard relating to (i) the diversification of Trust Fund
assets, (ii) the speculative character of Trust Fund investments, (iii) the lack
or inadequacy of income provided by Trust Fund assets, or (iv) the fluctuation
in the fair market value of Trust Fund assets, unless the Investment Committee
determines, using an abuse of discretion standard, that there is a serious
question concerning the short-term viability of the Company as a going concern.
Subject to the foregoing statement of the Company’s intent, the Investment
Committee will evaluate the prudence of maintaining the A. H. Belo Stock Fund
not on the basis of the risk associated with the A. H. Belo Stock Fund standing
alone but in light of the availability of other investment options under the
Plan and the ability of Participants to construct a diversified portfolio of
investments consistent with their individual desired level of risk and return.
          (c) Belo Stock Fund. Effective as of the Distribution Date, no further
purchases of common stock of Belo Corp. may be made in the Belo Stock Fund, and
no Plan fiduciary, including without limitation the Investment Committee and the
Administrative Committee, is authorized to permit any such purchases. The
Company intends that, in light of the historical relationship between the
Company and Belo Corp., the Belo Stock Fund will be a permanent fund, frozen to
new investment as of the Distribution Date, notwithstanding any other applicable
fiduciary standard relating to (i) the diversification of Trust Fund assets,
(ii) the speculative character of Trust Fund investments, (iii) the lack or
inadequacy of income provided by Trust Fund assets, or (iv) the fluctuation in
the fair market value of Trust Fund assets, unless the Investment Committee
determines, using an abuse of discretion standard, that there is a serious
question concerning the short-term viability of Belo Corp. as a going concern.
Subject to the foregoing statement of the Company’s intent, the Investment
Committee will evaluate the prudence of maintaining the Belo Stock Fund not on
the basis of the risk associated with the Belo Stock Fund standing alone but in
light of the availability of other investment options under the Plan and the
ability of Participants to construct a diversified portfolio of investments
consistent with their individual desired level of risk and return.
     4.2 Participant Investment Directions. The Plan is designed to satisfy the
requirements of ERISA section 404(c) and the regulations under that section. All
amounts allocated to each Participant’s Account will be invested by the Trustee
at the direction of the

14



--------------------------------------------------------------------------------



 



Participant or, where applicable, the Participant’s Beneficiary, in one or more
of the investment funds described in Section 4.1. The Committee from time to
time will establish rules and procedures regarding Participant and Beneficiary
investment directions, including without limitation rules and procedures with
respect to the manner in which such directions may be furnished, the frequency
with which such directions may be changed during the Plan Year, the minimum
portion of a Participant’s or Beneficiary’s Account that may be invested in any
one investment fund, the frequency with which transactions in any investment
fund may be executed (daily, weekly or at some other interval), and the manner
in which Participants and Beneficiaries may provide for periodic automatic
rebalancing of their Accounts among available investment funds.
     4.3 Default Investment Fund. Until the Investment Committee designates a
different default investment fund, the Account of a Participant who fails to
provide explicit investment directions will be invested in the Fidelity Freedom
Fund® that has a target retirement date closest to the year of the Participant’s
retirement, based on the Participant’s current age and the assumption that the
Participant will retire at age 65; provided, however, that the Fidelity Freedom
Fund® for any Participant’s whose age is not known by the Committee will be the
Fidelity Freedom Income Fund®. The Administrative Committee will advise
Participants and Beneficiaries that their failure to provide explicit investment
directions will operate as an implicit direction to the Trustee to invest their
Accounts in such default investment option.
     4.4 Investment of Dividends on Company Stock and Belo Corp. Stock.
Dividends paid on Company Stock and on common stock of Belo Corp. allocated to a
Participant’s Account will be invested proportionately in the investment funds
selected by the Participant or Beneficiary in his most recent investment
direction to the Trustee or, in the absence of an explicit investment direction,
in the default investment fund.
     4.5 Suspension of Investment Directions. The Committee may temporarily
suspend Participant investment directions in connection with any event or
transaction in which the Committee determines such suspension is necessary or
appropriate, including without limitation a merger of the Plan with another
plan, a transfer of assets from the Plan to another plan or from another plan to
the Plan, a change in administrative services provided to the Plan or a change
in the investment options to be offered to Participants. Such temporary
suspension will apply to those Participants designated by the Committee for such
periods of time as the Committee determines in its discretion. The Committee
will give Participants affected by any suspension in investment directions such
advance notice of the suspension as the Committee determines to be reasonable
under the circumstances.

15



--------------------------------------------------------------------------------



 



ARTICLE 5
ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS
     5.1 Establishment of Accounts. The Committee will establish a Deferral
Contribution Account for each Participant, and to the extent applicable, a
Matching Contribution Account, a Profit Sharing Account and a Rollover Account.
The Committee may also establish one or more subaccounts of a Participant’s
Account, if the Committee determines that subaccounts are necessary or desirable
in administering the Plan.
     5.2 Allocation of Contributions.
          (a) Deferral Contributions. Each Deferral Contribution made by a
Participating Employer on behalf of a Participant will be allocated by the
Committee to the Participant’s Deferral Contribution Account.
          (b) Matching Contributions. Each Participating Employer matching
contribution made with respect to a payroll period on behalf of Participants who
are eligible to receive a matching contribution under Section 3.4 will be
allocated by the Committee to each such Participant’s Matching Contribution
Account.
          (c) Profit Sharing Contributions. Each profit sharing contribution
made by a Participating Employer for a payroll period will be allocated only to
the Profit Sharing Accounts of Participants who are employed by the
Participating Employer on the last day of the payroll period and are eligible to
receive profit sharing contributions pursuant to Section 3.5. For purposes of
this allocation, an Employee will be a Participant in the Plan on the last day
of a payroll period if the Employee is eligible to make Deferral Contributions
as of the last day of the payroll period, without regard to whether the
Participant has elected to make Deferral Contributions. The amount of a
Participating Employer’s profit sharing contribution to be allocated to the
Profit Sharing Account of each such eligible Participant for a payroll period
will bear the same ratio to the Participating Employer’s total profit sharing
contribution for the payroll period as the Participant’s Compensation for the
payroll period bears to the total Compensation of all such Participants eligible
to receive an allocation of the Participating Employer’s profit sharing
contribution for the payroll period.
     5.3 Limitation on Allocations. Article 11 sets forth certain rules under
Code section 415 that limit the amount of contributions and forfeitures that may
be allocated to a Participant’s Account for a Plan Year.
     5.4 Allocation of Trust Fund Income and Loss.
          (a) Accounting Records. The Committee, through its accounting records,
will clearly segregate each Account and subaccount and will maintain a separate
and distinct record of all income and losses of the Trust Fund attributable to
each Account or subaccount. Income or loss of the Trust Fund will include any
unrealized increase or decrease in the fair market value of the assets of the
Trust Fund.

16



--------------------------------------------------------------------------------



 



          (b) Method of Allocation. The share of net income or net loss of the
Trust Fund to be credited to, or deducted from, each Account will be the
allocable portion of the net income or net loss of the investment fund in which
such Account, or any subaccount of such Account, is invested as of each
Valuation Date, as determined by the Committee in a uniform and
nondiscriminatory manner.
     5.5 Valuation of Trust Fund. The fair market value of the total net assets
comprising the Trust Fund will be determined by the Trustee as of each Valuation
Date.
     5.6 No Guarantee. The Participating Employers, the Committee and the
Trustee do not guarantee the Participants or their Beneficiaries against loss or
depreciation or fluctuation of the value of the assets of the Trust Fund.
     5.7 Benefit Statements. The Committee will furnish each Participant and
each Beneficiary of a deceased Participant with a quarterly benefit statement.
No statement will be provided to a Participant or Beneficiary after the
Participant’s entire vested and nonforfeitable interest in his Account has been
distributed.

17



--------------------------------------------------------------------------------



 



ARTICLE 6
VESTING
     6.1 Determination of Vested Interest.
           (a) Deferral Contributions. Except as provided in Section 6.3, the
interest of each Participant in his Deferral Contribution Account and his
Rollover Account will be 100% vested and nonforfeitable at all times.
          (b) Matching and Profit Sharing Contributions. The Matching
Contribution Account and Profit Sharing Account of each Participant not
described in Section 6.1(a) will become vested and nonforfeitable in accordance
with the following schedule, subject to Section 6.3:

          Percent Vested Years of Service   and Nonforfeitable Less than 2   0 2
or more   100

          (c) Accelerated Vesting. Except as provided in Section 6.3, a
Participant’s interest in his Matching Contribution Account and his Profit
Sharing Account will become 100% vested and nonforfeitable without regard to his
Years of Service upon the earliest to occur of (i) his attainment of age 55 if
he is then an Employee, (ii) his death while he is an Employee, or (iii) his
becoming totally and permanently disabled (as hereinafter defined) while he is
an Employee. A person will be totally and permanently disabled for purposes of
this paragraph only if he is eligible to receive disability benefits under the
Social Security Act.
     6.2 Forfeiture of Nonvested Amounts. If a Participant terminates employment
and receives a distribution of his entire vested interest in the Plan, the
Participant’s nonvested interest will be forfeited immediately. If the
Participant again becomes an Employee before incurring five or more consecutive
One Year Breaks in Service, the forfeited amounts will be reinstated to his
Account, unadjusted for earnings or losses since the date of forfeiture. If the
Participant becomes an Employee after incurring five or more consecutive One
Year Breaks in Service, the forfeited amounts will not be reinstated. If,
however, a Participant terminates employment and does not receive a distribution
of his entire vested interest in the Plan, the Participant’s nonvested interest
will be forfeited when the Participant incurs five consecutive One Year Breaks
in Service.
     6.3 Unclaimed Distribution. If the Committee cannot locate a person
entitled to receive a benefit under the Plan within a reasonable period (as
determined by the Committee in its discretion), the amount of the benefit will
be treated as a forfeiture during the Plan Year in which the period ends. If,
before final distributions are made from the Trust Fund following termination of
the Plan, a person who was entitled to a benefit which has been forfeited under
this Section 6.4 makes a claim to the Committee or the Trustee for his benefit,
he will be entitled

18



--------------------------------------------------------------------------------



 



to receive, as soon as administratively feasible, a benefit in an amount equal
to the value of the forfeited benefit on the date of forfeiture. This benefit
will be reinstated from forfeitures arising during such Plan Year or, if
forfeitures are insufficient, from Participating Employer contributions made to
the Plan for this purpose.
     6.4 Application of Forfeited Amounts. The amount of a Participant’s Account
which is forfeited pursuant to this Article will be applied to one of the
following Plan purposes as determined by the Committee in its discretion: to pay
the expenses of administering the Plan, to reinstate any forfeitures that must
be reinstated in accordance with this Article, to reduce Participating Employer
profit sharing contributions pursuant to Section 3.5 or to reduce Participating
Employer matching contributions pursuant to Section 3.4.
     6.5 Reemployment Provisions. If a Participant terminates employment and
again becomes an Employee, his Years of Service completed before his
reemployment will be included in determining his vested and nonforfeitable
interest after he again becomes an Employee.

19



--------------------------------------------------------------------------------



 



ARTICLE 7
DISTRIBUTIONS TO PARTICIPANTS
     7.1 Basic Rules Governing Distributions.
          (a) Timing of Distributions. Except as set forth in Sections 7.1(c),
7.2 and 7.3, distribution of a Participant’s vested Account balance will be made
as soon as practicable after the Valuation Date coinciding with or immediately
following the Participant’s termination of employment, or if earlier, the date
on which the Participant becomes eligible to receive benefits under the Social
Security Act on account of total and permanent disability. If a loan is
outstanding from the Trust Fund to the Participant on the date his vested
Account balances become distributable, the amount distributed to the Participant
will be reduced by any security interest in his Account held by the Plan by
reason of the loan.
          (b) Form of Distributions. Distributions made before age 701/2 will be
in the form of a single lump sum payment. Distributions that are delayed until a
Participant reaches age 701/2 will be in the form of a single lump sum payment
or as otherwise provided under the minimum required distribution provisions of
Article 12. The cash value of the whole and fractional shares of Company Stock
and common stock of Belo Corp. allocated to a Participant’s Account will be
distributed to the Participant in cash unless the Participant elects to receive
distribution of the whole shares allocated to his Account in the form of shares.
In addition, at the election of a Participant who makes a rollover distribution
of all or any part of his Account to a Fidelity Investments® individual
retirement account, distribution may also be made in fund shares of marketable
securities (as defined in Code section 731(c)(2)). For this purpose, the term
“fund share” means a share, unit or other evidence of ownership in an investment
fund established under the Trust Agreement.
          (c) Participant’s Consent to Certain Payments. If the amount of a
Participant’s vested Account balance exceeds $1,000, the Committee will not
distribute the Participant’s vested Account balance to him prior to the date
distributions are required to begin under Article 12 following his attainment of
age 701/2, unless he elects to receive a distribution at any earlier date
following termination of employment. For purposes of the preceding sentence, the
value of a Participant’s vested Account balances will include that portion that
is attributable to his Rollover Account. A distribution may be made less than
30 days after the Participant has been furnished an explanation of his
distribution options provided that (i) the Committee clearly informs the
Participant that he has the right to consider whether to accept a distribution
and whether to consent to a particular form of distribution for at least 30 days
after he has been provided the relevant information, (ii) the Participant
affirmatively elects to waive the 30-day notice period and receive a
distribution, and (iii) with respect to a distribution to which Code section 417
applies, the Participant is permitted to revoke the election and make a new
election at any time prior to the later of the date of distribution or the
expiration of the seven-day period after the explanation of distribution options
is provided to the Participant.

20



--------------------------------------------------------------------------------



 



     7.2 Withdrawals.
          (a) After Age 591/2. A Participant who has not terminated employment
may request a distribution from his Account if he has reached age 591/2. A
Participant who is a director, officer or principal stockholder of the Company
within the meaning of Section 16 of the Securities Exchange Act of 1934 may
exercise the foregoing withdrawal right only in accordance with rules and
procedures established from time to time by the Committee. All other
Participants may exercise their withdrawal rights at any time or times during
the Plan Year.
          (b) Former Journal Broadcasting Employees. A Participant who, on
December 31, 1997, was a participant in the Journal Broadcasting 401(k) Plan may
withdraw, in accordance with rules and procedures established from time to time
by the Committee, all or any portion of his Rollover Account attributable to his
after-tax contributions and rollover contributions that were transferred to the
Plan from the Journal Broadcasting 401(k) Plan effective January 1, 1998.
     7.3 Hardship Distributions.
          (a) General Rule.
          (i) A Participant who has not terminated employment may request a
distribution from his Deferral Contribution Account or his Rollover Account in
the event of his hardship; provided, however that a Participant who was a
participant in the Denton Publishing Company Retirement Plan on December 31,
1999, may request such a distribution only with respect to his Deferral
Contributions made after December 31, 1999, or his Rollover Account. A
distribution will be on account of hardship only if the distribution is
necessary to satisfy an immediate and heavy financial need of the Participant,
as defined below, and satisfies all other requirements of this Section 7.3.
Pursuant to Section 3.1(b) or Section 3.2(b), whichever applies, a Participant’s
Deferral Contributions will automatically be suspended for a six-month period
after the date on which such Participant receives a distribution on account of
hardship.
          (ii) Alternate Payees are not eligible for a hardship distribution
from the Plan.
          (b) Deemed Financial Need. For purposes of this Section 7.3, a
distribution is made on account of an immediate and heavy financial need of the
Participant only if the distribution is for (i) the payment of expenses for (or
necessary to obtain) medical care that would be deductible under Code section
213(d) (determined without regard to whether the expenses exceed 7.5% of
adjusted gross income); (ii) costs directly related to the purchase of a
principal residence for the Participant (excluding mortgage payments); (iii) the
payment of tuition, related educational fees and room and board expenses for the
next 12 months of post-secondary education for the Participant, his spouse,
children or dependents (as defined in Code section 152 and, for taxable years
beginning on or after January 1, 2005, without regard to Code sections
152(b)(1), 152(b)(2) or 152(d)(1)(B)); (iv) payments necessary to prevent the
eviction of the Participant from his principal residence or foreclosure on the
mortgage of the Participant’s principal residence; (v) the payment of burial or
funeral expenses of the Participant’s deceased

21



--------------------------------------------------------------------------------



 



parent, spouse, children or dependents (as defined in Code section 152 and, for
taxable years beginning on or after January 1, 2005, without regard to Code
section 152(d)(1)(B)); or (vi) expenses for the repair of damage to the
Participant’s principal residence that would qualify for the casualty deduction
under Code section 165 (determined without regard to whether the loss exceeds
10% of adjusted gross income).
          (c) Reasonable Reliance Test. A distribution will be considered
necessary to satisfy an immediate and heavy financial need of the Participant
only if all three of the following requirements are satisfied: (i) the
distribution is not in excess of the amount required to relieve the immediate
and heavy financial need of the Participant (taking into account the taxable
nature of the distribution); (ii) the Participant represents in writing, on
forms provided by the Committee, that the need cannot be relieved in whole or in
part through reimbursement or compensation by insurance or otherwise, by
reasonable liquidation of the Participant’s assets, to the extent such
liquidation would not itself cause an immediate and heavy financial need, by
cessation of Deferral Contributions under the Plan, or by distributions other
than hardship distributions or nontaxable (at the time of the loan) loans from
the Plan and any other plans maintained by any Controlled Group Member or any
other entity by which the Participant is employed, or relieved in whole by
borrowing from commercial sources on reasonable commercial terms; and (iii) the
Committee determines that it can reasonably rely on the Participant’s written
representation.
     7.4 Distribution Procedures. Distributions pursuant to Sections 7.2 and 7.3
will be made as soon as practicable following the Committee’s approval of the
Participant’s written request for withdrawal and will be made in the form
described in Section 7.1(b). Distributions pursuant to Sections 7.2(a) and 7.3
will be made pro rata from each contribution source in the Participant’s
Account, provided, however, that in the case of a hardship distribution under
Section 7.3, the cumulative amount distributed to a Participant from his
Deferral Contribution Account will not exceed the amount of his Deferral
Contributions that have not been previously withdrawn (but not the income
allocable to his Deferral Contributions). No distribution under Section 7.2 or
Section 7.3 will be made in an amount that is greater than the excess of the
Participant’s vested interest in the Account from which the distributions are
made over the aggregate amount of outstanding loans, plus accrued interest,
secured by such Account. For purposes of determining the amount available for
distribution, a Participant’s Account will be valued as of the Valuation Date
immediately preceding the date on which the Participant requests a distribution.
     7.5 Loans to Participants.
          (a) General Provisions.
          (i) A Participant may, subject to the provisions of this Section 7.5
and the loan procedures adopted by the Committee from time to time, borrow from
the balance of his Deferral Contribution and Rollover Accounts, provided,
however, that no loan may be made from a Participant’s Profit Sharing and
Matching Contribution Accounts. All such loans will be subject to the
requirements of this Section 7.5 and such other rules as the Committee may from
time to time prescribe, including without limitation any rules restricting the
purposes for which loans will be approved. The

22



--------------------------------------------------------------------------------



 



Committee will have complete discretion as to approval of a loan hereunder and
as to the terms thereof, provided that its decisions will be made on a uniform
and nondiscriminatory basis and in accordance with this Section 7.5. If the
Committee approves a loan, the Committee will direct the Trustee to make the
loan and will advise the Participant and the Trustee of the terms and conditions
of the loan. Nothing in this Section 7.5 will require the Committee to make
loans available to Participants.
          (ii) Alternate Payees may not borrow any amount from the Plan.
          (b) Terms and Conditions. Loans to Participants will be made according
to the following terms and conditions and such additional terms and conditions
as the Committee may from time to time establish: (i) no loan will be for a term
of longer than five years; (ii) all loans will be in default on the first date
that a required loan repayment is not made and the entire unpaid balance of the
loan will be treated as a deemed distribution to the Participant unless all past
due payments are made before the expiration of any grace period established
under the loan procedures; (iii) all loans will bear a reasonable rate of
interest established under the loan procedures; (iv) all loans will be made only
upon receipt of adequate security (the security for a loan will be the
Participant’s interest in the separate investment fund established under Section
7.5(f) for that loan) in an amount that does not exceed 50% of the Participant’s
vested interest under the Plan); (v) except as otherwise provided by the loan
procedures, payments of principal and interest will be made through payroll
deductions sufficient to provide for substantially level amortization of
principal and interest with payments not less frequently than quarterly, which
will be irrevocably authorized by the Participant in writing on a form provided
by the Committee at the time the loan is made; (vi) the amount of any
indebtedness (including accrued and unpaid interest) under any loan will be
deducted from a Participant’s interest in the Trust Fund if and only if such
indebtedness or any installment thereof is not paid when due (including amounts
due by acceleration) unless the Committee determines that there is adequate
security for such loan other than the Participant’s interest in the Trust Fund;
(vii) no more than two outstanding loans will be permitted with respect to a
Participant at any time; (viii) no home loans will be permitted; and (ix) all
loans will be evidenced by a note containing such additional terms and
conditions as the Committee will determine. Notwithstanding anything in the
foregoing to the contrary, no amount of any indebtedness will be deducted
pursuant to clause (vi) of this Section 7.5(b) from a Participant’s Account
prior to the time that such Account are otherwise distributable.
          (c) Maximum Amount of Loans. The amount of any loan made pursuant to
this Section 7.5, when added to the outstanding balance of all other loans to
the Participant from all qualified employer plans (as defined in Code section
72(p)(4)) of the Controlled Group, will not exceed the lesser of (i) one-half of
the aggregate nonforfeitable interest in his account balance(s) under all such
plans, or (ii) $50,000 reduced by the excess, if any, of (A) the highest
outstanding balance of all other loans from qualified employer plans of the
Controlled Group to the Participant during the 1-year period ending on the date
on which such loan was made, over (B) the outstanding balance of all loans from
qualified employer plans of the Controlled Group to the Participant on the date
on which such loan was made.

23



--------------------------------------------------------------------------------



 



          (d) Minimum Loan. The minimum loan permitted under this Section 7.5 is
$1,000. If such minimum amount exceeds the limitations of Section 7.5(c), no
loan will be made.
          (e) Source of Loans. All loans will be made from available sources in
such order as the Committee may determine from time to time.
          (f) Investment of Loan Payments. All loans will be treated as a
separate investment fund of the borrowing Participant. All payments with respect
to a loan will be credited to the borrowing Participant’s Account and will be
invested in the investment funds under the Trust Agreement in accordance with
the Participant’s latest investment directions pursuant to Section 4.2.
          (g) Grandfathered Loans. Loans that are transferred to the Plan from
another Qualified Plan will be administered in accordance with their terms,
notwithstanding the fact that the terms of such loans do not satisfy the
foregoing provisions of this Section 7.5.
     7.6 Reemployment of Participant. If a Participant who terminated employment
again becomes an Employee before receiving a distribution of his Account
balance, no distribution from the Trust Fund will be made while he is an
Employee, and amounts distributable to him on account of his prior termination
will be held in the Trust Fund until he is again entitled to a distribution
under the Plan.
     7.7 Valuation of Accounts. A Participant’s distributable Account balances
will be valued as of the Valuation Date immediately preceding the date the
Account is to be distributed, except that there will be added to the value of
his Account the fair market value of any amounts allocated to his Account under
Article 5 after that Valuation Date.
     7.8 Direct Rollovers.
          (a) Rollover Election. Notwithstanding any other provision of the
Plan, a Distributee (as hereinafter defined) may elect, at any time and in the
manner prescribed by the Committee, to have any portion of an Eligible Rollover
Distribution (as hereinafter defined) paid directly to an Eligible Retirement
Plan (as hereinafter defined) specified by the Distributee, except to the extent
that the total Eligible Rollover Distributions with respect to the Distributee
in any Plan Year are reasonably expected to total less than $200.
          (b) Eligible Rollover Distribution. An Eligible Rollover Distribution
is any distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include
(i) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life or life
expectancy of the Distributee or the joint lives or life expectancies of the
Distributee and the Distributee’s designated beneficiary, or for a specified
period of ten years or more, (ii) any distribution to the extent such
distribution is required by Code section 401(a)(9), (iii) any distribution that
qualifies as a hardship distribution under Section 7.3, and (iv) the portion of
any distribution that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities). Notwithstanding the foregoing, a portion of a distribution will not
fail to be an Eligible Rollover Distribution merely because the

24



--------------------------------------------------------------------------------



 



portion consists of after-tax employee contributions which are not includible in
gross income. However, such portion may be transferred only to an individual
retirement account or annuity described in Code sections 408(a) or (b), or to a
qualified defined contribution plan described in Code sections 401(a) or 403(a)
that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.
          (c) Eligible Retirement Plan. An Eligible Retirement Plan is an
individual retirement account described in Code section 408(a), an individual
retirement annuity described in Code section 408(b), an annuity plan described
in Code section 403(a), or a qualified trust described in Code section 401(a)
that is a defined contribution plan within the meaning of Code section 414(i),
that accepts the Distributee’s Eligible Rollover Distribution. An Eligible
Retirement Plan includes an annuity contract described in Code section 403(b)
and an eligible plan under Code section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from the Plan. The definition of Eligible
Retirement Plan also applies in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is the Alternate Payee.
          (d) Distributee. A Distributee includes a Participant, the
Participant’s Spouse, or a Participant’s former spouse who is an Alternate
Payee. A Distributee also includes a Participant’s nonspouse Beneficiary who is
a designated beneficiary within the meaning of Code section 401(a)(9)(E), but
only with respect to an Eligible Rollover Distribution paid to an Eligible
Retirement Plan that is either an individual retirement account described in
Code section 408(a) or an individual retirement annuity described in Code
section 408(b), and such individual retirement account or individual retirement
annuity is treated as an inherited individual retirement account or individual
retirement annuity pursuant to Code section 402(c)(11).
     7.9 Restrictions on Distributions. Article 12 sets forth certain rules
under various provisions of the Code relating to restrictions on distributions
to Participants.

25



--------------------------------------------------------------------------------



 



ARTICLE 8
DISTRIBUTIONS TO BENEFICIARIES
     8.1 Designation of Beneficiary. Each Participant will have the right to
designate a Beneficiary or Beneficiaries to receive his vested Account balance
upon his death. The designation will be made in accordance with procedures
prescribed by the Committee from time to time and will be effective upon receipt
by the Committee. A Participant will have the right to change or revoke any
designation by filing a new designation or notice of revocation with the
Committee, but the revised designation or revocation will be effective only upon
receipt by the Committee.
     8.2 Consent of Spouse Required. A Participant who is married may not
designate a Beneficiary other than, or in addition to, his spouse unless his
spouse consents to the designation by means of a written instrument that is
signed by the spouse, contains an acknowledgment by the spouse of the effect of
the consent, and is witnessed by a member of the Committee (other than the
Participant) or by a notary public. The designation will be effective only with
respect to the consenting spouse, whose consent will be irrevocable. A
Beneficiary designation to which a spouse has consented may not be changed by
the Participant without spousal consent (other than to designate the spouse as
Beneficiary), unless the spouse’s consent expressly permits Beneficiary
designations by the Participant without any further consent of the spouse.
     8.3 Failure to Designate Beneficiary. In the event a Participant has not
designated a Beneficiary, or in the event no Beneficiary survives a Participant,
the distribution of the Participant’s vested Account balance upon his death will
be made (i) to the Participant’s spouse, if living, (ii) if his spouse is not
then living, to his then living issue by right of representation, (iii) if
neither his spouse nor his issue are then living, to his then living parents,
and (iv) if none of the above are then living, to his estate.
     8.4 Distributions to Beneficiaries. Distribution of a Participant’s vested
Account balance to the Participant’s Beneficiary will be made as soon as
practicable after the earlier of the Beneficiary’s request for a distribution or
the required distribution date set forth in Article 12. The Participant’s vested
Account balance will be distributed to the Beneficiary in a single lump sum
payment or as otherwise provided under the minimum required distribution
provisions of Article 12. The Participant’s Account balances will be valued as
of the Valuation Date coinciding with or immediately preceding the date the
Account is to be distributed to his Beneficiary, except that there will be added
to the value of the Participant’s Account the fair market value of any amounts
allocated to his Account under Article 5 after that Valuation Date. If a loan is
outstanding from the Trust Fund to the Participant on the date of his death, the
amount distributed to his Beneficiary will be reduced by any security interest
in the Participant’s Account held by the Plan by reason of the loan.
     8.5 Restrictions on Distributions. Article 12 sets forth certain rules
under various provisions of the Code relating to restrictions on distributions
to Beneficiaries.

26



--------------------------------------------------------------------------------



 



ARTICLE 9
PROVISIONS REGARDING THE A. H. BELO STOCK FUND
AND THE BELO STOCK FUND
     9.1 Participant Voting Instructions. Before each annual or special meeting
of shareholders of the Company or the shareholders of Belo Corp., the Committee
will cause to be sent to each Participant and Beneficiary whose Account is
invested in the Belo Stock Fund or the A. H. Belo Stock Fund, as applicable, on
the record date of such meeting a copy of the proxy solicitation material for
the meeting, together with a form requesting confidential instructions to the
Trustee on how to vote the shares of Company Stock or the shares of common stock
of Belo Corp. allocated to his Account. Upon receipt of such instructions, the
Trustee will vote the shares allocated to such Participant’s or Beneficiary’s
Account as instructed by the Participant or Beneficiary. The Trustee will vote
shares for which it does not receive timely instructions from Participants or
Beneficiaries proportionately in the same manner as it votes shares for which it
receives timely instructions from Participants and Beneficiaries.
     9.2 Tender Offers. In the event of a tender offer for shares of Company
Stock or common stock of Belo Corp. subject to Section 14(d)(1) of the
Securities Exchange Act of 1934 or subject to Rule 13e-4 promulgated under that
Act (as those provisions may from time to time be amended or replaced by
successor provisions of federal securities laws), the Committee will advise each
Participant and Beneficiary whose Account is invested in the Belo Stock Fund or
the A. H. Belo Stock Fund, as applicable, in writing of the terms of the tender
offer as soon as practicable after its commencement and will furnish each
Participant and Beneficiary with a form by which he may instruct the Trustee
confidentially to tender shares allocated to his Account. The Trustee will
tender those shares it has been properly instructed to tender, and will not
tender those shares which it has been properly instructed not to tender or for
which it has not received timely instructions from the Participant or
Beneficiary. The number of shares to which a Participant’s or Beneficiary’s
instructions apply will be the total number of shares allocated to his Account
as of the latest date for which the Committee has records. The Committee will
advise the Trustee of the commencement date of any tender offer and, until
receipt of that advice, the Trustee will not be obligated to take any action
under this Section 9.2. Funds received in exchange for tendered stock will be
credited to the Account of the Participant or Beneficiary whose stock was
tendered and will be invested proportionately in the investment funds selected
by the Participant or Beneficiary in his most recent investment direction to the
Trustee.
     9.3 Confidentiality. The Committee will be responsible for establishing
procedures designed to maintain the confidentiality of Participant and
Beneficiary information relating to the purchase, holding and sale of Company
Stock or common stock of Belo Corp. and the exercise of voting, tender and
similar rights with respect to such stock, except to the extent such information
is necessary to comply with federal laws or state laws that are not preempted by
ERISA.

27



--------------------------------------------------------------------------------



 



ARTICLE 10
ADMINISTRATION OF THE PLAN AND TRUST AGREEMENT
     10.1 Appointment of Committee Members. The Board of Directors or the
Compensation Committee of the Board of Directors will appoint the Chairman of an
Administrative Committee, which will consist of three or more members. The
Chairman will appoint the remaining members of the Administrative Committee, who
will hold office at the pleasure of the Chairman. Members of the Committee are
not required to be Employees or Participants. Any member may resign by giving
notice, in writing, filed with the Board or the Chairman.
     10.2 Officers and Employees of the Committee. The Committee will choose a
Secretary, who may be a member of the Committee. The Secretary will keep a
record of the Committee’s proceedings and all dates, records and documents
pertaining to the Committee’s administration of the Plan. The Committee may
employ and suitably compensate such persons or organizations to render advice
with respect to the duties of the Committee under the Plan as the Committee
determines to be necessary or desirable.
     10.3 Action of the Committee. Action of the Committee may be taken with or
without a meeting of Committee members, provided that action will be taken only
upon the vote or other affirmative expression of a majority of the Committee’s
members qualified to vote with respect to such action. The Chairman of the
Committee may execute any certificate or other written direction on behalf of
the Committee. In the event the Committee members qualified to vote on any
question are unable to determine such question by a majority vote or other
affirmative expression of a majority of the Committee members qualified to vote
on such question, such question will be determined by the Board. A member of the
Committee who is a Participant may not vote on any question relating
specifically to himself unless he is the sole member of the Committee.
     10.4 Expenses and Compensation. The expenses of administering the Plan,
including without limitation the expenses of the Committee properly incurred in
the performance of its duties under the Plan, will be paid from the Trust Fund,
and all such expenses paid by the Participating Employers on behalf of the Plan
will be reimbursed from the Trust Fund unless the Participating Employers in
their discretion elect not to submit such expenses for reimbursement.
Notwithstanding the foregoing, the members of the Committee will not be
compensated by the Plan for their services as Committee members.
     10.5 General Powers and Duties of the Committee. The Committee will have
the full power and responsibility to administer the Plan and the Trust Agreement
and to construe and apply their provisions. For purposes of ERISA, the Committee
will be the named fiduciary with respect to the operation and administration of
the Plan and the Trust Agreement. In addition, the Committee will have the
powers and duties granted by the terms of the Trust Agreement. The Committee,
and all other persons with discretionary control respecting the operation,
administration, control, and/or management of the Plan, the Trust Agreement,
and/or the Trust Fund, will perform their duties under the Plan and the Trust
Agreement solely in the interests of Participants and their Beneficiaries.

28



--------------------------------------------------------------------------------



 



     10.6 Specific Powers and Duties of the Committee. The Committee will
administer the Plan and the Trust Agreement and will have the authority and
discretion to (i) resolve all questions relating to the eligibility of Employees
to become Participants; (ii) determine the amount of benefits payable to
Participants or their Beneficiaries, and determine the time and manner in which
such benefits are to be paid; (iii) authorize and direct all disbursements by
the Trustee from the Trust Fund; (iv) engage any administrative, legal,
accounting, clerical, or other services it deems appropriate in administering
the Plan or the Trust Agreement; (v) construe and interpret the Plan and the
Trust Agreement, supply omissions from, correct deficiencies in, and resolve
ambiguities in the language of the Plan and the Trust Agreement, and adopt rules
for the administration of the Plan and the Trust Agreement which are not
inconsistent with the terms of such documents; (vi) compile and maintain all
records it determines to be necessary, appropriate or convenient in connection
with the administration of benefit payments; (vii) determine the disposition of
assets in the Trust Fund in the event the Plan is terminated; (viii) review the
performance of the Trustee with respect to the Trustee’s administrative duties,
responsibilities and obligations under the Plan and the Trust Agreement, report
to the Board regarding such administrative performance of the Trustee, and
recommend to the Board, if necessary, the removal of the Trustee and the
appointment of a successor Trustee; and (ix) resolve all questions of fact
relating to any matter for which it has administrative responsibility.
     10.7 Allocation of Fiduciary Responsibility. The Committee from time to
time may allocate to one or more of its members and may delegate to any other
persons or organizations any of its rights, powers, duties and responsibilities
with respect to the operation and administration of the Plan and the Trust
Agreement that are permitted to be delegated under ERISA. Any such allocation or
delegation will be made in writing, will be reviewed periodically by the
Committee, and will be terminable upon such notice as the Committee in its
discretion deems reasonable and proper under the circumstances. Whenever a
person or organization has the power and authority under the Plan or the Trust
Agreement to delegate discretionary authority respecting the administration of
the Plan or the Trust Fund to another person or organization, the delegating
party’s responsibility with respect to such delegation is limited to the
selection of the person to whom authority is delegated and the periodic review
of such person’s performance and compliance with applicable law and regulations.
Any breach of fiduciary responsibility by the person to whom authority has been
delegated which is not proximately caused by the delegating party’s failure to
properly select or supervise, and in which breach the delegating party does not
otherwise participate, will not be considered a breach by the delegating party.
     10.8 Information to be Submitted to the Committee. To enable the Committee
to perform its functions, the Participating Employers will supply full and
timely information to the Committee on all matters relating to Employees and
Participants as the Committee may require and will maintain such other records
required by the Committee to determine the benefits due to Participants or their
Beneficiaries under the Plan.
     10.9 Notices, Statements and Reports. The Company will be the
“administrator” of the Plan as defined in ERISA section 3(16)(A) for purposes of
the reporting and disclosure requirements imposed by ERISA and the Code. The
Committee will assist the Company, as requested, in complying with such
reporting and disclosure requirements.

29



--------------------------------------------------------------------------------



 



     10.10 Claims Procedure.
          (a) Filing Claim for Benefits. If a Participant or Beneficiary does
not receive the benefits which he believes he is entitled to receive under the
Plan, he may file a claim for benefits with the Committee. All claims must be
made in writing and signed by the claimant. If the claimant does not furnish
sufficient information to determine the validity of the claim, the Committee
will indicate to the claimant any additional information which is required.
          (b) Notification by the Committee. Each claim will be approved or
disapproved by the Committee within 90 days following the receipt of the
information necessary to process the claim, or within 180 days if the Committee
determines that special circumstances require an extension of the 90-day period
and the claimant is notified of the extension within the original 90-day period.
In the event the Committee denies a claim for benefits in whole or in part, the
Committee will notify the claimant in writing of the adverse determination. Such
notice by the Committee will also set forth, in a manner calculated to be
understood by the claimant, the specific reason or reasons for the adverse
determination, reference to the specific Plan provisions on which the
determination is based, a description of any additional material or information
necessary to perfect the claim with an explanation of why such material or
information is necessary, and an explanation of the Plan’s claim review
procedure and applicable time limits as set forth in Section 10.10(c).
          (c) Review Procedure. A claimant may appeal an adverse benefit
determination by requesting a review of the decision by the Committee or a
person designated by the Committee, which person will be a named fiduciary under
ERISA section 402(a)(2) for purposes of this Section 10.10. An appeal must be
submitted in writing within 60 days after receiving notification of the adverse
determination and must (i) request a review of the claim for benefits under the
Plan, (ii) set forth all of the grounds upon which the claimant’s request for
review is based and any facts in support thereof, and (iii) set forth any issues
or comments which the claimant deems pertinent to the appeal. The claimant will
be given the opportunity to submit written comments, documents, records and
other information relating to the claim for benefits, and will be provided, upon
written request and free of charge, reasonable access to and copies of, all
documents, records and other information relevant to the claim for benefits,
provided the Committee or the named fiduciary designated by the Committee finds
the requested documents or materials are relevant to the appeal. The Committee
or the named fiduciary designated by the Committee will make a full and fair
review of each appeal and any materials submitted by the claimant relating to
the claim, without regard to whether the information was submitted or considered
in the initial determination. On the basis of its review, the Committee or the
named fiduciary designated by the Committee will make an independent
determination of the claimant’s eligibility for benefits and will act upon each
appeal within 60 days after receipt thereof unless special circumstances require
an extension of the time for processing, in which case a decision will be
rendered as soon as possible but not later than 120 days after the appeal is
received. In the event of such special circumstances, the Committee or the named
fiduciary designated by the Committee will notify the claimant within the
initial 60-day period of the special circumstances that preclude a decision in
the 60-day period. The decision of the Committee or named fiduciary on any claim
for benefits will be final and conclusive upon all parties thereto. In the event
the Committee or named fiduciary denies an appeal in whole or in part, it will
give written notice of the determination to the claimant. Such notice will set
forth, in a manner calculated to be

30



--------------------------------------------------------------------------------



 



understood by the claimant, the specific reason or reasons for the adverse
determination, reference to the specific Plan provisions on which the
determination is based, a statement that the claimant is entitled to receive,
upon request and free of charge, access to and copies of all documents, records
and other information relevant to the claim, and a statement of the claimant’s
rights to bring an action under ERISA section 502(a), if applicable.
     10.11 Service of Process. The Committee may from time to time designate an
agent of the Plan for the service of legal process. The Committee will cause
such agent to be identified in materials it distributes or causes to be
distributed when such identification is required under applicable law. In the
absence of such a designation, the Company will be the agent of the Plan for the
service of legal process.
     10.12 Correction of Participants’ Accounts. If an error or omission is
discovered in the Account of a Participant, or in the amount distributed to a
Participant, the Committee will make such equitable adjustments in the records
of the Plan as may be necessary or appropriate to correct such error or omission
as of the Plan Year in which such error or omission is discovered. Further, a
Participating Employer may, in its discretion, make a special contribution to
the Plan which will be allocated by the Committee only to the Account of one or
more Participants to correct such error or omission.
     10.13 Payment to Minors or Other Persons Under Legal Disability. If any
benefit becomes payable to a minor, payment of such benefit will be made only to
the guardian of the person or the estate of the minor, provided the guardian
acknowledges in writing, in a form acceptable to the Committee, receipt of the
payment on behalf of the minor. If any benefit becomes payable to any other
person under a legal disability, payment of such benefit will be made only to
the conservator or the guardian of the estate of such person appointed by a
court of competent jurisdiction. Any payment made in accordance with the
provisions of this Section 10.13 on behalf of a minor or other person under a
legal disability will fully discharge the Plan’s obligation to such person.
     10.14 Uniform Application of Rules and Policies. The Committee in
exercising its discretion granted under any of the provisions of the Plan or the
Trust Agreement will do so only in accordance with rules and policies
established by it which will be uniformly applicable to all Participants and
Beneficiaries.
     10.15 Funding Policy. The Plan is to be funded through Participating
Employer contributions and earnings on such contributions; and benefits will be
paid to Participants and Beneficiaries as provided in the Plan.
     10.16 The Trust Fund. The Trust Fund will be held by the Trustee for the
exclusive benefit of Participants and Beneficiaries. The assets held in the
Trust Fund will be invested and reinvested in accordance with the terms of the
Trust Agreement, which is hereby incorporated into and made a part of the Plan.
All benefits will be paid solely out of the Trust Fund, and no Participating
Employer will be otherwise liable for benefits payable under the Plan.

31



--------------------------------------------------------------------------------



 



ARTICLE 11
LIMITATIONS ON CONTRIBUTIONS AND
ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS
     11.1 Priority over Other Contribution and Allocation Provisions. The
provisions set forth in this Article will supersede any conflicting provisions
of Article 3 or Article 5.
     11.2 Definitions Used in this Article. The following words and phrases,
when used with initial capital letters, will have the meanings set forth below.
          (a) Annual Addition means the sum of the following amounts with
respect to all Qualified Plans and Welfare Benefit Funds maintained by the
Controlled Group Members:
          (i) the amount of Controlled Group Member contributions with respect
to the Limitation Year allocated to a Participant’s account;
          (ii) the amount of any forfeitures for the Limitation Year allocated
to a Participant’s account;
          (iii) the amount of a Participant’s voluntary nondeductible
contributions for the Limitation Year, provided, however, that the Annual
Addition for any Limitation Year beginning before January 1, 1987, will not be
recomputed to treat all of the Participant’s nondeductible voluntary
contributions as part of the Annual Addition;
          (iv) the amount allocated after March 31, 1984, to an individual
medical benefit account (as defined in Code section 415(l)(2)) which is part of
a Defined Benefit Plan or an annuity plan; and
          (v) the amount derived from contributions paid or accrued after
December 31, 1985, in taxable years ending after such date that are attributable
to post-retirement medical benefits allocated to the separate account of a key
employee (as defined in Code section 419A(d)(3)) under a Welfare Benefit Fund.
          A Participant’s Annual Addition will not include any nonvested amounts
restored to his account following his reemployment before incurring five
consecutive One Year Breaks in Service, and a corrective allocation pursuant to
Section 10.12 will be considered an Annual Addition for the Limitation Year to
which it relates.
          (b) Average Deferral Percentage means the average of the Deferral
Percentages of each Participant in a group of Participants.
          (c) Deferral Percentage means the ratio (expressed as a percentage)
determined by dividing the Deferral Contributions made to the Plan on behalf of
a Participant who is eligible to make Deferral Contributions for all or any
portion of a Plan Year by the Participant’s Compensation for the Plan Year.

32



--------------------------------------------------------------------------------



 



          (d) Defined Benefit Plan means a Qualified Plan other than a Defined
Contribution Plan.
          (e) Defined Contribution Dollar Limitation means, for any Limitation
Year, $46,000, as adjusted for increases in the cost-of-living under Code
section 415(d). If a short Limitation Year is created because of a Plan
amendment changing the Limitation Year to a different 12-consecutive month
period, the Defined Contribution Dollar Limitation for the short Limitation Year
will not exceed the amount determined in the preceding sentence multiplied by a
fraction, the numerator of which is the number of months in the short Limitation
Year and the denominator of which is 12.
          (f) Defined Contribution Plan means a Qualified Plan described in Code
section 414(i).
          (g) Highly Compensated Employee means an Employee who during the
current or preceding Plan Year was a 5-percent owner of a Controlled Group
Member, or who for the preceding Plan Year had Includable Compensation in excess
of $100,000 (as adjusted pursuant to Code Section 415(d)).
          (h) Includable Compensation means an Employee’s wages as defined in
Code section 3401(a) for purposes of income tax withholding at the source (but
determined without regard to any rules that limit the remuneration included in
wages based on the nature or location of the employment or services performed)
that are paid to a Participant by the Participating Employers. In addition,
Compensation includes any contributions made by the Participating Employers on
behalf of an Employee pursuant to a deferral election under any employee benefit
plan containing a cash or deferred arrangement under Code section 401(k), any
amounts that would have been received as cash but for an election to receive
benefits under a cafeteria plan meeting the requirements of Code section 125 and
any elective amounts that are not includible in the gross income of the Employee
by reason of Code section 132(f)(4). The annual Includable Compensation of an
Employee taken into account for any purpose will not exceed $230,000 for any
Plan Year beginning after December 31, 2007, as adjusted for cost-of-living
increases in accordance with Code section 401(a)(17).
          (i) Limitation Year means the 12-consecutive-month period used by a
Qualified Plan for purposes of computing the limitations on benefits and annual
additions under Code section 415. The Limitation Year for this Plan is the Plan
Year.
          (j) Maximum Annual Addition means with respect to a Participant for
any Limitation Year an amount equal to the lesser of (i) the Defined
Contribution Dollar Limitation or (ii) 100% of the Participant’s Includable
Compensation.
          (k) Nonhighly Compensated Employee means an Employee who is not a
Highly Compensated Employee.
          (l) Welfare Benefit Fund means an organization described in paragraph
(7), (9), (17) or (20) of Code section 501(c), a trust, corporation or other
organization not exempt from federal income tax, or to the extent provided in
Treasury Regulations, any account held for an employer by any person, which is
part of a plan of an employer through which the employer

33



--------------------------------------------------------------------------------



 



provides benefits to employees or their beneficiaries, other than a benefit to
which Code sections 83(h), 404 (determined without regard to section 404(b)(2))
or 404A applies, or to which an election under Code section 463 applies.
     11.3 Allocation Limitation. The Annual Addition of a Participant for any
Limitation Year will not exceed the Maximum Annual Addition. If the amount
allocated or otherwise allocable to a Participant’s Account would exceed the
Maximum Annual Addition, the Committee will take such action as it deems
appropriate under the circumstances to reduce the Participating Employer
contributions and forfeitures which would cause the Participant’s Annual
Addition to exceed the Maximum Annual Addition. The limitations contained in
this Article will apply on an aggregate basis to all Defined Contribution Plans
(whether or not any of such plans have terminated) established by the Controlled
Group Members. For this purpose, Controlled Group Members will be determined in
accordance with the 50% control rule of Code section 415(h).
     11.4 Limitation on Deferral Contributions. The limitations of this Section
11.4 will apply only to Participants who are eligible to make Deferral
Contributions in any Plan Year but who are not eligible to receive an allocation
of Participating Employer matching contributions under Section 3.4 for such Plan
Year. The limitations of this Section 11.4 will not apply to a Participant who
is eligible to receive an allocation of Participating Employer matching
contributions under Section 3.4 during any portion of a Plan Year.
          (a) Average Deferral Percentage Test. Notwithstanding any other
provision of the Plan, the Average Deferral Percentage for a Plan Year for
Participants who are Highly Compensated Employees, using the current year
testing method, will not exceed the greater of: (i) the Average Deferral
Percentage of Participants who are Nonhighly Compensated Employees multiplied by
1.25; or (ii) the lesser of (A) the Average Deferral Percentage of Participants
who are Nonhighly Compensated Employees plus two percentage points or (B) the
Average Deferral Percentage of Participants who are Nonhighly Compensated
Employees multiplied by 2.0.
          (b) Suspension of Deferral Contributions. If at any time during a Plan
Year the Committee determines, on the basis of estimates made from information
then available, that the limitation described in Section 11.4(a) will not be met
for the Plan Year, the Committee in its discretion may reduce or suspend the
Deferral Contributions of one or more Participants who are Highly Compensated
Employees to the extent necessary (i) to enable the Plan to meet such limitation
or (ii) to reduce the amount of excess Deferral Contributions that would
otherwise be distributed pursuant to this Section 11.4.
          (c) Reduction of Excess Deferral Contributions. If the Average
Deferral Percentage for Participants who are Highly Compensated Employees
exceeds the limitation described in Section 11.4(a), the excess contributions
will be distributed to the Highly Compensated Employees on the basis of the
respective portions of the excess contributions attributable to each such Highly
Compensated Employee. For purposes of this subsection, excess contributions
means, for a Plan Year, the excess of (i) the aggregate amount of Deferral
Contributions paid to the Trust on behalf of Highly Compensated Employees for
the Plan Year, over (ii) the maximum amount of Deferral Contributions permitted
for such Plan Year under Section 11.4(a) (determined by reducing Deferral
Contributions made on behalf of Highly

34



--------------------------------------------------------------------------------



 



Compensated Employees in order of the Deferral Percentages beginning with the
highest of such percentages). Such excess contributions will be distributed on
the basis of the dollar amount of Deferral Contributions for each such
Participant (as hereinafter provided) until the aggregate amount of excess
contributions has been distributed. The Deferral Contributions of the Highly
Compensated Employee with the highest dollar amount of Deferral Contributions
will be reduced first by the amount required to cause that Participant’s
Deferral Contributions to equal the dollar amount of the Deferral Contributions
of the Highly Compensated Employee with the next highest dollar amount, and this
process will be repeated until the total amount of excess Deferral Contributions
has been distributed. Upon distribution of the total excess Deferral
Contributions in this manner, the Plan will be treated as satisfying the
limitations of Section 11.4(a).
          All distributions will be increased by Trust Fund earnings and
decreased by Trust Fund losses for the Plan Year and for the period between the
end of the Plan Year and the date of distribution and will be made within two
and one-half months following the close of the Plan Year, if practicable, but in
no event later than the last day of the immediately following Plan Year. The
amount of excess Deferral Contributions distributed pursuant to this Section
with respect to a Participant for the Plan Year will be reduced by any Deferral
Contributions previously distributed to the Participant for the same Plan Year
pursuant to Section 3.3.
          (d) Determination of Earnings and Losses. The earnings and losses of
the Trust Fund for the Plan Year allocable to the portion of a Participant’s
Deferral Contributions that are distributed pursuant to Section 11.4(c) will be
determined by multiplying the Trust Fund earnings or losses for the Plan Year
allocable to the Participant’s Deferral Contribution Account by a fraction, the
numerator of which is the amount of Deferral Contributions to be distributed to
the Participant and the denominator of which is the balance of the Participant’s
Deferral Contribution Account on the last day of the Plan Year, reduced by the
earnings and increased by the losses allocable to such Account for the Plan
Year. The earnings and losses of the Trust Fund allocable to the Participant’s
Deferral Contributions that are distributed pursuant to Section 11.4(c) for the
period between the end of the Plan Year and the date of such distribution will
be determined in accordance with regulations prescribed by the Secretary of the
Treasury interpreting Code section 401(k).
          (e) Testing Procedures. In applying the limitations set forth in this
Section 11.4, the Committee may, at its option, utilize such testing procedures
as may be permitted under Code sections 401(a)(4), 401(k), 401(m) or 410(b),
including without limitation (i) aggregation of the Plan with one or more other
qualified plans maintained by a Controlled Group Member or disaggregation of the
Plan into component plans, (ii) inclusion of qualified matching contributions,
qualified nonelective contributions or elective deferrals made to plans of other
Controlled Group Members, (iii) exclusion of all Employees (other than Highly
Compensated Employees) who have not met the minimum age and service requirements
of Code section 410(a)(1)(A), or (iv) any permissible combination thereof.

35



--------------------------------------------------------------------------------



 



ARTICLE 12
RESTRICTIONS ON DISTRIBUTIONS TO
PARTICIPANTS AND BENEFICIARIES
     12.1 Priority over Other Distribution Provisions. The provisions set forth
in this Article will supersede any conflicting provisions of Article 7 or
Article 8.
     12.2 General Restrictions.
          (a) Distributions Prior to a Severance From Employment. Except for
distributions permitted under Article 6 with respect to Participants who attain
age 591/2 or suffer a hardship, a Participant’s interest in the Plan will not be
distributed before the Participant’s severance from employment with all
Controlled Group Members, disability or death, unless the Plan is terminated
without the establishment or maintenance by the Participating Employers of
another defined contribution plan (except as permitted by Code section 401(k)
and the Treasury Regulations thereunder).
          (b) Lump Sum Distribution Required. An event described in Section
12.2(a) that would otherwise permit distribution of a Participant’s interest in
the Plan will not be treated as described in Section 12.2(a) unless the
Participant receives a lump sum distribution by reason of the event. A lump sum
distribution for this purpose will be a distribution described in Code section
402(e)(4)(D) (without regard to clauses (I), (II), (III), and (IV) of clause
(i) thereof).
     12.3 Restrictions on Commencement of Distributions. The provisions of this
Section 12.3 will apply to restrict the Committee’s ability to delay the
commencement of distributions. Unless a Participant elects otherwise in writing,
distribution of the Participant’s vested interest in his Account will be made no
later than the 60th day after the close of the Plan Year in which occurs the
latest of (i) the date on which the Participant attains age 65, (ii) the tenth
anniversary of the Plan Year in which the Participant began participation in the
Plan, or (iii) the Participant’s termination of employment.
     12.4 Restrictions on Delay of Distributions. The following provisions will
apply to limit a Participant’s ability to delay the distribution of benefits.
Unless the Participant’s interest is distributed in the form of a single sum on
or before the required beginning date, distributions will be made in accordance
with this Section 12.4 as of the first distribution calendar year.
          (a) General Rule. Distribution of a Participant’s entire vested and
nonforfeitable interest will be made or commence not later than April 1
following the calendar year (i) in which he attains age 701/2, or (ii) in which
his employment with the Controlled Group terminates, if later, except that a
distribution to a Participant who is a 5-percent owner (as such term is defined
in Code section 416(i)(1)(B)(i)) with respect to the Plan Year in which he
attains age 701/2 will be made pursuant to clause (i).

36



--------------------------------------------------------------------------------



 



          (b) Amount of Required Minimum Distributions. During the Participant’s
lifetime, the minimum amount that will be distributed for each distribution
calendar year is the lesser of:
          (i) the quotient obtained by dividing the Participant’s Account
balance by the distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or
          (ii) if the Participant’s sole designated beneficiary for the
distribution calendar year is the Participant’s spouse, the quotient obtained by
dividing the Participant’s Account balance by the number in the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations,
using the Participant’s and spouse’s attained ages as of the Participant’s and
spouse’s birthdays in the distribution calendar year.
          (c) Timing of Distributions. Required minimum distributions will be
determined under this Section 12.4 beginning with the first distribution
calendar year and up to and including the distribution calendar year that
includes the Participant’s date of death. The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.
           (d) Definitions. The following words and phrases, when used in this
Article 12, will have the meanings set forth below.
           (i) designated beneficiary means the individual who is designated as
the Beneficiary under Article 8 and is the designated beneficiary under Code
section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4, of the Treasury Regulations.
          (ii) distribution calendar year means a calendar year for which a
minimum distribution is required. For distributions beginning before the
Participant’s death, the first distribution calendar year is the calendar year
immediately preceding the calendar year which contains the Participant’s
required beginning date. For distributions beginning after the Participant’s
death, the first distribution calendar year is the calendar year in which
distributions are required to begin under Section 12.6.
          (iii) life expectancy means life expectancy as computed by use of the
Single Life Table in Section 1.401(a)(9)-9 of the Treasury Regulations.
          (iv) Participant’s Account balance means the Account balance as of the
last valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The Account balance for the

37



--------------------------------------------------------------------------------



 



valuation calendar year includes any amounts rolled over or transferred to the
Plan either in the valuation calendar year or in the distribution calendar year
if distributed or transferred in the valuation calendar year.
          (v) required beginning date means the date specified in Section
12.4(a).
     12.5 Limitation to Assure Benefits Payable to Beneficiaries are Incidental.
In the event that any payments under the Plan are to be made to someone other
than the Participant or jointly to the Participant and his spouse or other
payee, such payments must conform to the “incidental benefit” rules of Code
section 401(a)(9)(G) and the Treasury Regulations thereunder.
     12.6 Restrictions in the Event of Death. Upon the death of a Participant,
the following distribution provisions will apply to limit the Beneficiary’s
ability to delay distributions.
          (a) Death after Distributions Begin.
          (i) Participant Survived by Designated Beneficiary. If the Participant
dies on or after the date distributions begin and there is a designated
beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s Account balance by the longer of the remaining
life expectancy of the Participant or the remaining life expectancy of the
Participant’s designated beneficiary, determined as follows:
          (A) The Participant’s remaining life expectancy is calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.
          (B) If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.
          (C) If the Participant’s surviving spouse is not the Participant’s
sole designated beneficiary, the designated beneficiary’s remaining life
expectancy is calculated using the age of the beneficiary in the year following
the year of the Participant’s death, reduced by one for each subsequent year.
          (ii) No Designated Beneficiary. If the Participant dies on or after
the date distributions begin and there is no designated beneficiary as of
September 30 of the year after the year of the Participant’s death, the minimum
amount that will be distributed for each distribution calendar year after the
year of the Participant’s death is the quotient

38



--------------------------------------------------------------------------------



 



obtained by dividing the Participant’s Account balance by the Participant’s
remaining life expectancy calculated using the age of the Participant in the
year of death, reduced by one for each subsequent year.
          (b) Death before Date Distributions Begin.
          (i) Commencement Date. If the Participant dies before distributions
begin, the Participant’s entire interest will be distributed, or begin to be
distributed, no later than as follows:
          (A) If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 701/2, if later.
          (B) If the Participant’s surviving spouse is not the Participant’s
sole designated beneficiary, then distributions to the designated beneficiary
will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died.
          (C) If there is no designated beneficiary as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.
          (D) If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 12.6(b)(i)
(other than Section 12.6(b)(i)(A)), will apply as if the surviving spouse were
the Participant.
          (ii) Participant Survived by Designated Beneficiary. If the
Participant dies before the date distributions begin and there is a designated
beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s Account balance by the remaining life expectancy
of the Participant’s designated beneficiary, determined as provided in Section
12.6(a)(i).
          (iii) No Designated Beneficiary. If the Participant dies before the
date distributions begin and there is no designated beneficiary as of
September 30 of the year following the year of the Participant’s death,
distribution of the Participant’s entire interest will be completed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.
          (iv) Death of Surviving Spouse. If the Participant dies before the
date distributions begin, the Participant’s surviving spouse is the
Participant’s sole designated beneficiary, and the surviving spouse dies before
distributions are required to begin to the

39



--------------------------------------------------------------------------------



 



surviving spouse under Section 12.6(b)(i)(A), this Section 12.6(b) will apply as
if the surviving spouse were the Participant.
          (v) Elections. Participants or beneficiaries may elect on an
individual basis whether the five-year rule or the life expectancy rule
described above applies to distributions after the death of a Participant who
has a designated beneficiary. The election must be made no later than the
earlier of September 30 of the calendar year in which distribution would be
required to begin under Section 12.6(b)(i), or by September 30 of the calendar
year which contains the fifth anniversary of the Participant’s (or, if
applicable, surviving spouse’s) death. If neither the Participant nor the
beneficiary makes an election under this Section 12.6(b)(v), distributions will
be made in accordance with the foregoing provisions of this Section 12.6(b).
     12.7 Compliance with Regulations. Distributions under the Plan to
Participants or Beneficiaries will be made in accordance with Treasury
Regulations issued under Code section 401(a)(9).
     12.8 Delayed Payments. If the amount of a distribution required to begin on
a date determined under the applicable provisions of the Plan cannot be
ascertained by such date, or if it is not possible to make such payment on such
date because the Committee has been unable to locate a Participant or
Beneficiary after making reasonable efforts to do so, a payment retroactive to
such date may be made no later than 60 days after the earliest date on which the
amount of such payment can be ascertained or the date on which the Participant
or Beneficiary is located (whichever is applicable).

40



--------------------------------------------------------------------------------



 



ARTICLE 13
TOP-HEAVY PROVISIONS
     13.1 Priority over Other Plan Provisions. If the Plan is or becomes a
Top-Heavy Plan in any Plan Year, the provisions of this Article will supersede
any conflicting provisions of the Plan. However, the provisions of this Article
will not operate to increase the rights or benefits of Participants under the
Plan except to the extent required by Code section 416 and other provisions of
law applicable to Top-Heavy Plans.
     13.2 Definitions Used in this Article. The following words and phrases,
when used with initial capital letters, will have the meanings set forth below.
          (a) Defined Benefit Plan means the Qualified Plan described in Section
11.2(b).
          (b) Defined Contribution Dollar Limitation means the limitation
described in Section 11.2(e).
          (c) Defined Contribution Plan means the Qualified Plan described in
Section 11.2(f).
          (d) Determination Date means for the first Plan Year of the Plan the
last day of the Plan Year and for any subsequent Plan Year the last day of the
preceding Plan Year.
          (e) Determination Period means the Plan Year containing the
Determination Date and the four preceding Plan Years.
          (f) Includable Compensation means the compensation described in
Section 11.2(g).
          (g) Key Employee means any Employee or former Employee (and the
Beneficiary of a deceased Employee) who at any time during the Plan Year that
includes the Determination Date was an officer of a Controlled Group Member
having Includable Compensation greater than $150,000 (as adjusted under Code
section 416(i)(1) for Plan Years beginning after December 31, 2007), a 5-percent
owner of a Controlled Group Member, or a 1-percent owner of a Controlled Group
Member having Includable Compensation of more than $150,000. The determination
of who is a Key Employee will be made in accordance with Code section 416(i).
For purposes of this Section 13.2(g), Includable Compensation will include the
amount of any salary reduction contributions pursuant to a cash or deferred
arrangement meeting the requirements of Code section 401(k) or a cafeteria plan
meeting the requirements of Code section 125.
          (h) Minimum Allocation means the allocation described in the first
sentence of Section 13.3(a).

41



--------------------------------------------------------------------------------



 



          (i) Permissive Aggregation Group means the Required Aggregation Group
of Qualified Plans plus any other Qualified Plan or Qualified Plans of a
Controlled Group Member which, when considered as a group with the Required
Aggregation Group, would continue to satisfy the requirements of Code sections
401(a)(4) and 410 (including simplified employee pension plans).
          (j) Present Value means present value based only on the interest and
mortality rates specified in a Defined Benefit Plan.
          (k) Required Aggregation Group means the group of plans consisting of
(i) each Qualified Plan (including simplified employee pension plans) of a
Controlled Group Member in which at least one Key Employee participates, and
(ii) any other Qualified Plan (including simplified employee pension plans) of a
Controlled Group Member which enables a Qualified Plan to meet the requirements
of Code sections 401(a)(4) or 410.
          (l) Top-Heavy Plan means the Plan for any Plan Year in which any of
the following conditions exists: (i) if the Top-Heavy Ratio for the Plan exceeds
60% and the Plan is not a part of any Required Aggregation Group or Permissive
Aggregation Group of Qualified Plans; (ii) if the Plan is a part of a Required
Aggregation Group but not part of a Permissive Aggregation Group of Qualified
Plans and the Top-Heavy Ratio for the Required Aggregation Group exceeds 60%; or
(iii) if the Plan is a part of a Required Aggregation Group and part of a
Permissive Aggregation Group of Qualified Plans and the Top-Heavy Ratio for the
Permissive Aggregation Group exceeds 60%.
          (m) Top-Heavy Ratio means a fraction, the numerator of which is the
sum of the Present Value of accrued benefits and the account balances (as
required by Code section 416)) of all Key Employees with respect to such
Qualified Plans as of the Determination Date (including any part of any accrued
benefit or account balance distributed during the five-year period ending on the
Determination Date), and the denominator of which is the sum of the Present
Value of the accrued benefits and the account balances (including any part of
any accrued benefit or account balance distributed in the five-year period
ending on the Determination Date) of all Employees with respect to such
Qualified Plans as of the Determination Date. For purposes of determining if the
Plan is a Top-Heavy Plan for any Plan Year beginning after December 31, 2001,
“one-year period” will be substituted for “five-year period” in the preceding
sentence, except with respect to distributions made for a reason other than
separation from service, death or disability. The preceding provisions will also
apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Code section
416(g)(2)(A)(i). The value of account balances and the Present Value of accrued
benefits will be determined as of the most recent Top-Heavy Valuation Date that
falls within or ends with the 12-month period ending on the Determination Date,
except as provided in Code section 416 for the first and second Plan Years of a
Defined Benefit Plan. The account balances and accrued benefits of a participant
who is not a Key Employee but who was a Key Employee in a prior year will be
disregarded. The calculation of the Top-Heavy Ratio, and the extent to which
distributions, rollovers, transfers and contributions unpaid as of the
Determination Date are taken into account will be made in accordance with Code
section 416. Employee contributions described in Code section 219(e)(2) will not
be taken into account for purposes of computing the Top-Heavy Ratio. When
aggregating plans, the

42



--------------------------------------------------------------------------------



 



value of account balances and accrued benefits will be calculated with reference
to the Determination Dates that fall within the same calendar year. The accrued
benefit of any Employee other than a Key Employee will be determined under the
method, if any, that uniformly applies for accrual purposes under all Qualified
Plans maintained by all Controlled Group Members and included in a Required
Aggregation Group or a Permissive Aggregation Group or, if there is no such
method, as if the benefit accrued not more rapidly than the slowest accrual rate
permitted under the fractional accrual rate of Code section 411(b)(1)(C).
Notwithstanding the foregoing, the account balances and accrued benefits of any
individual who has not performed services for a Controlled Group Member during
the one-year period ending on the Determination Date will not be taken into
account.
          (n) Top-Heavy Valuation Date means the last day of each Plan Year.
     13.3 Minimum Allocation.
          (a) Calculation of Minimum Allocation. For any Plan Year in which the
Plan is a Top-Heavy Plan, each Participant who is not a Key Employee will
receive an allocation of Participating Employer contributions and forfeitures of
not less than the lesser of 3% of his Includable Compensation for such Plan Year
or the percentage of Includable Compensation that equals the largest percentage
of Participating Employer contributions (including Deferral Contributions) and
forfeitures allocated to a Key Employee. The Minimum Allocation is determined
without regard to any Social Security contribution. Deferral Contributions made
on behalf of Participants who are not Key Employees will not be treated as
Participating Employer contributions for purposes of the Minimum Allocation.
Matching Contributions will be treated as Participant Employer contributions for
such Plan Year for purposes of the Minimum Allocation. The Minimum Allocation
applies even though under other Plan provisions the Participant would not
otherwise be entitled to receive an allocation, or would have received a lesser
allocation for the Plan Year because (i) the non-Key Employee fails to make
mandatory contributions to the Plan, (ii) the non-Key Employee’s Includable
Compensation is less than a stated amount, or (iii) the non-Key Employee fails
to complete 1,000 Hours of Service in the Plan Year.
          (b) Limitation on Minimum Allocation. No Minimum Allocation will be
provided pursuant to Section 13.3(a) to a Participant who is not employed by a
Controlled Group Member on the last day of the Plan Year.
          (c) Minimum Allocation When Participant is Covered by Another
Qualified Plan. If a Controlled Group Member maintains one or more other Defined
Contribution Plans covering Employees who are Participants in this Plan, the
Minimum Allocation will be provided under this Plan, unless such other Defined
Contribution Plans make explicit reference to this Plan and provide that the
Minimum Allocation will not be provided under this Plan, in which case the
provisions of Section 13.3(a) will not apply to any Participant covered under
such other Defined Contribution Plans. If a Controlled Group Member maintains
one or more Defined Benefit Plans covering Employees who are Participants in
this Plan, and such Defined Benefit Plans provide that Employees who are
participants therein will accrue the minimum benefit applicable to top-heavy
Defined Benefit Plans notwithstanding their participation in this Plan, then the
provisions of Section 13.3(a) will not apply to any Participant

43



--------------------------------------------------------------------------------



 



covered under such Defined Benefit Plans. If a Controlled Group Member maintains
one or more Defined Benefit Plans covering Employees who are Participants in
this Plan, and the provisions of the preceding sentence do not apply, then each
Participant who is not a Key Employee and who is covered by such Defined Benefit
Plans will receive a Minimum Allocation determined by applying the provisions of
Section 13.3(a) with the substitution of “5%” in each place that “3%” occurs
therein.
          (d) Nonforfeitability. The Participant’s Minimum Allocation, to the
extent required to be nonforfeitable under Code section 416(b) and the special
vesting schedule provided in this Article, may not be forfeited under Code
section 411(a)(3)(B) (relating to suspension of benefits on reemployment) or
411(a)(3)(D) (relating to withdrawal of mandatory contributions).
     13.4 Minimum Vesting.
          (a) Required Vesting. For any Plan Year in which this Plan is a
Top-Heavy Plan, the minimum vesting schedule set forth in Section 13.4(b) will
automatically apply to the Plan to the extent it provides a higher vested
percentage than the regular vesting schedule set forth in Article 6. The minimum
vesting schedule applies to all Account balances including amounts attributable
to Plan Years before the effective date of Code section 416 and amounts
attributable to Plan Years before the Plan became a Top-Heavy Plan. Further, no
reduction in vested Account balances may occur in the event the Plan’s status as
a Top-Heavy Plan changes for any Plan Year, and any change in the effective
vesting schedule from the schedule set forth in Section 13.4(b) to the regular
schedule set forth in Article 6 will be treated as an amendment subject to
Section 15.1(a)(iii). However, this Section 13.4(a) does not apply to the
Account balances of any Employee who does not have an Hour of Service after the
Plan has initially become a Top-Heavy Plan, and such Employee’s Account balances
will be determined without regard to this Section.
          (b) Minimum Vesting Schedule.

          Percentage Vested Years of Service   and Nonforfeitable   Less than 2
  0 2 or more   100

44



--------------------------------------------------------------------------------



 



ARTICLE 14
PARTICIPATION BY CONTROLLED GROUP MEMBERS
     14.1 Approval by the Company. Any Controlled Group Member whose
participation in the Plan is approved by the Company will become a Participating
Employer. By participating in the Plan, the Participating Employer will be
subject to all of the provisions of the Plan, the Trust Agreement and any
related Plan documents.
     14.2 Effect of Participation by Controlled Group Member. A Controlled Group
Member that participates in the Plan pursuant will be deemed to be a
Participating Employer for all purposes of the Plan, unless otherwise specified
by the Company. In addition, the Company may provide, in its discretion, that
the Employees of the Controlled Group Member will receive credit for their
employment with the Controlled Group Member prior to the date it became a
Controlled Group Member for purposes of determining either or both the
eligibility of such Employees to participate in the Plan and the vested and
nonforfeitable interest of such Employees in their Account balances provided
that such credit will be applied in a uniform and nondiscriminatory manner with
respect to all such Employees.

45



--------------------------------------------------------------------------------



 



ARTICLE 15
AMENDMENT OF THE PLAN
     15.1 Right to Amend the Plan.
          (a) In General. The Company reserves to the Compensation Committee of
the Board of Directors the right to amend the Plan at any time and from time to
time to the extent it may deem advisable or appropriate, provided that (i) no
amendment will increase the duties or liabilities of the Trustee without its
written consent; (ii) no amendment will cause a reversion of Plan assets to the
Participating Employers not otherwise permitted under the Plan; (iii) no
amendment will have the effect of reducing the percentage of the vested and
nonforfeitable interest of any Participant in his Account nor will the vesting
provisions of the Plan be amended unless each Participant with at least three
Years of Service (including Years of Service disregarded pursuant to the
reemployment provisions (if any) of Article 6) is permitted to elect to continue
to have the prior vesting provisions apply to him, within 60 days after the
latest of the date on which the amendment is adopted, the date on which the
amendment is effective, or the date on which the Participant is issued written
notice of the amendment; and (iv) no amendment will be effective to the extent
that it has the effect of decreasing a Participant’s Account balance or
eliminating an optional form of distribution as it applies to an existing
Account balance.
          (b) Authority of the Board. The Company also reserves to the Board of
Directors the right to amend the Plan at any time and from time to time to the
extent it may deem advisable or appropriate, subject to the limitations on
amendments set forth in Section 15.1(a).
     15.2 Amendment Procedure. Any amendment to the Plan will be made only
pursuant to action of the Board or of the Compensation Committee of the Board. A
certified copy of the resolutions adopting any amendment and a copy of the
executed amendment will be delivered to the Trustee, the Committee and the
Company. Upon such action by the Board or the Compensation Committee of the
Board, the Plan will be deemed amended as of the date specified as the effective
date by such action or in the instrument of amendment. The effective date of any
amendment may be before, on or after the date of such action, except as
otherwise set forth in Section 15.1.
     15.3 Effect on Participating Employers. Unless an amendment expressly
provides otherwise, all Participating Employers will be bound by any amendment
to the Plan.

46



--------------------------------------------------------------------------------



 



ARTICLE 16
TERMINATION, PARTIAL TERMINATION AND
COMPLETE DISCONTINUANCE OF CONTRIBUTIONS
     16.1 Continuance of Plan. The Participating Employers expect to continue
the Plan indefinitely, but they do not assume an individual or collective
contractual obligation to do so, and the right is reserved to the Company, by
action of the Board, to terminate the Plan or to completely discontinue
contributions thereto at any time. In addition, subject to remaining provisions
of this Article, any Participating Employer at any time may discontinue its
participation in the Plan with respect to its Employees.
     16.2 Complete Vesting. If the Plan is terminated, or if there is a complete
discontinuance of contributions to the Plan by the Participating Employers, the
amounts allocated or to be allocated to the Accounts of all affected
Participants will become 100% vested and nonforfeitable without regard to their
Years of Service. For purposes of this Section 16.2, a Participant who has
terminated employment and is not again an Employee at the time the Plan is
terminated or there is a complete discontinuance of Participating Employer
contributions will not be an affected Participant entitled to full vesting if
the Participant had no vested interest in his Account balance attributable to
Participating Employer contributions at his termination of employment. In the
event of a partial termination of the Plan, the amounts allocable to the
Accounts of those Participants who cease to participate on account of the facts
and circumstances which result in the partial termination will become 100%
vested and nonforfeitable without regard to their Years of Service.
     16.3 Disposition of the Trust Fund. If the Plan is terminated, or if there
is a complete discontinuance of contributions to the Plan, the Committee will
instruct the Trustee either (i) to continue to administer the Plan and pay
benefits in accordance with the Plan until the Trust Fund has been depleted, or
(ii) to distribute the assets remaining in the Trust Fund, unless distribution
is prohibited by Section 12.2. If the Trust Fund is to be distributed, the
Committee will make, after deducting estimated expenses for termination of the
Trust Fund and distribution of its assets, the allocations required under the
Plan as though the date of completion of the Trust Fund termination were a
Valuation Date. The Trustee will distribute to each Participant the amount
credited to his Account as of the date of completion of the Trust Fund
termination.
     16.4 Withdrawal by a Participating Employer. A Participating Employer may
withdraw from participation in the Plan or completely discontinue contributions
to the Plan only with the approval of the Board. If any Participating Employer
withdraws from the Plan or completely discontinues contributions to the Plan, a
copy of the resolutions of the board of directors of the Participating Employer
adopting such action, certified by the secretary of such board of directors and
reflecting approval by the Board, will be delivered to the Committee as soon as
it is administratively feasible to do so, and the Committee will communicate
such action to the Trustee and to the Employees of the Participating Employer.

47



--------------------------------------------------------------------------------



 



ARTICLE 17
MISCELLANEOUS
     17.1 Reversion Prohibited.
          (a) General Rule. Except as otherwise provided in this Section 17.1,
it will be impossible for any part of the Trust Fund either (i) to be used for
or diverted to purposes other than those which are for the exclusive benefit of
Participants and their Beneficiaries (except for the payment of taxes and
administrative expenses), or (ii) to revert to a Controlled Group Member.
          (b) Failure to Qualify. In the event the Commissioner of Internal
Revenue determines that the Plan is not initially qualified under the Code,
contributions made by the Participating Employers may be returned to the
Participating Employers within one year after the date of such determination,
provided the Company has applied for a determination letter as to the qualified
status of the Plan by the time prescribed for filing the Company’s federal
income tax return for the Company’s taxable year in which the Plan is adopted or
such later date as the Secretary of the Treasury may prescribe.
          (c) Disallowed Contributions. Each contribution of the Participating
Employers under the Plan is expressly conditioned upon the deductibility of the
contribution under Code section 404. If all or part of a Participating
Employer’s contribution is disallowed as a deduction under Code section 404,
such disallowed amount (excluding any Trust Fund earnings but reduced by any
Trust Fund losses attributable thereto) may be returned by the Trustee to the
Participating Employer with respect to which the deduction was disallowed (upon
the direction of the Committee) within one year after the disallowance.
          (d) Mistaken Contributions. If a contribution is made by a
Participating Employer by reason of a mistake of fact, then so much of the
contribution as was made as a result of the mistake (excluding any Trust Fund
earnings but reduced by any Trust Fund losses attributable thereto) may be
returned by the Trustee to the Participating Employer (upon direction of the
Committee) within one year after the mistaken contribution was made.
     17.2 Bonding, Insurance and Indemnity.
          (a) Bonding. To the extent required under ERISA, the Participating
Employers will obtain, pay for and keep current a bond or bonds with respect to
each Committee member and each Employee who receives, handles, disburses, or
otherwise exercises custody or control of, any of the assets of the Plan.
          (b) Insurance. The Participating Employers, in their discretion, may
obtain, pay for and keep current a policy or policies of insurance, insuring the
Committee members, the members of the board of directors of each Participating
Employer and other Employees to whom any fiduciary responsibility with respect
to the administration of the Plan has been delegated against any and all costs,
expenses and liabilities (including attorneys’ fees) incurred by such

48



--------------------------------------------------------------------------------



 



persons as a result of any act, or omission to act, in connection with the
performance of their duties, responsibilities and obligations under the Plan and
any applicable law.
          (c) Indemnity. If the Participating Employers do not obtain, pay for
and keep current the type of insurance policy or policies referred to in Section
17.2(b), or if such insurance is provided but any of the parties referred to in
Section 17.2(b) incur any costs or expenses which are not covered under such
policies, then the Participating Employers will indemnify and hold harmless, to
the extent permitted by law, such parties against any and all costs, expenses
and liabilities (including attorneys’ fees) incurred by such parties in
performing their duties and responsibilities under this Plan, provided that such
party or parties were acting in good faith within what was reasonably believed
to have been the best interests of the Plan and its Participants.
     17.3 Merger, Consolidation or Transfer of Assets. There will be no merger
or consolidation of all or any part of the Plan with, or transfer of the assets
or liabilities of all or any part of the Plan to, any other Qualified Plan
unless each Participant who remains a Participant hereunder and each Participant
who becomes a participant in the other Qualified Plan would receive a benefit
immediately after the merger, consolidation or transfer (determined as if the
other Qualified Plan and the Plan were then terminated) which is equal to or
greater than the benefit they would have been entitled to receive under the Plan
immediately before the merger, consolidation or transfer if the Plan had then
terminated.
     17.4 Spendthrift Clause. The rights of any Participant or Beneficiary to
and in any benefits under the Plan will not be subject to assignment or
alienation, and no Participant or Beneficiary will have the power to assign,
transfer or dispose of such rights, nor will any such rights to benefits be
subject to attachment, execution, garnishment, sequestration, the laws of
bankruptcy or any other legal or equitable process. This Section 17.4 will not
apply to a “qualified domestic relations order.” A “qualified domestic relations
order” means a judgment, decree or order made pursuant to a state domestic
relations law which satisfies the requirements of Code section 414(p). Payment
to an Alternate Payee will be made in an immediate lump sum payment, if the
order so provides.
     17.5 Rights of Participants. Participation in the Plan will not give any
Participant the right to be retained in the employ of a Controlled Group Member
or any right or interest in the Plan or the Trust Fund except as expressly
provided herein.
     17.6 Electronic Media. Notwithstanding any provision of the Plan to the
contrary, including any provision which requires the use of a written
instrument, to the extent permitted by applicable law, the Committee may
establish procedures for the use of electronic media in communications and
transactions between the Plan or the Committee and Participants and
Beneficiaries. Electronic media may include, but are not limited to, electronic
mail, the Internet, intranet systems and automated telephonic response systems.
     17.7 Gender, Tense and Headings. Whenever any words are used herein in the
masculine gender, they will be construed as though they were also used in the
feminine gender in all cases where they would so apply. Whenever any words used
herein are in the singular form, they will be construed as though they were also
used in the plural form in all cases where they

49



--------------------------------------------------------------------------------



 



would so apply. Headings of Articles, Sections and subsections as used herein
are inserted solely for convenience and reference and constitute no part of the
Plan.
     17.8 Governing Law. The Plan will be construed and governed in all respects
in accordance with applicable federal law and, to the extent not preempted by
such federal law, in accordance with the laws of the State of Texas, including
without limitation, the Texas statute of limitations, but without giving effect
to the principles of conflicts of laws of such State.
     Executed at Dallas, Texas, this 1 day of February, 2008.

            A. H. BELO CORPORATION         By /s/ Alison K. Engel     Name:
Alison K. Engel       Title: Senior Vice President/Chief Financial Officer    

50



--------------------------------------------------------------------------------



 



         

APPENDIX A
PARTICIPATING EMPLOYERS
AS OF FEBRUARY 5, 2008
A. H. Belo Corporation
Al Dia, Inc.
Belo Interactive, Inc.
The Dallas Morning News, Inc.
Denton Publishing Company
DFW Printing Company, Inc.
Press-Enterprise Company
The Providence Journal Company
Rhode Island Monthly Communications, Inc.
TDMN New Products, Inc.

51